EX 10.1


EXECUTION VERSION



--------------------------------------------------------------------------------

Published CUSIP Number: 45167SAG7
Facility CUSIP Number: 45167SAH5
$800,000,000

CREDIT AGREEMENT

Dated as of May 31, 2019

among

IDEX CORPORATION,


as the Company,

and

CERTAIN OF ITS SUBSIDIARIES,
as Designated Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
an L/C Issuer,

JPMORGAN CHASE BANK, N.A., and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents and L/C Issuers,


HSBC BANK USA, NATIONAL ASSOCIATION, MIZUHO BANK, LTD.,
PNC BANK, NATIONAL ASSOCIATION
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents

and
The Other Lenders Party Hereto

BOFA SECURITIES, INC.,
JPMORGAN CHASE BANK, N.A.,
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS 1

1.01    Defined Terms 1
1.02    Other Interpretive Provisions 33
1.03    Accounting Terms 36
1.04    Exchange Rates; Currency Equivalents 36
1.05    Additional Alternative Currencies 37
1.06    Change of Currency 38
1.07    Rounding 38
1.08    Times of Day 38
1.09    Letter of Credit Amounts 38
1.10    Limited Condition Transactions 39
ARTICLE II
THE CREDITS 40

2.01    Committed Loans 40
2.02    Borrowings, Conversions and Continuations of Committed Loans 41
2.03    [Reserved] 43
2.04    Letters of Credit                                 43
2.05    Swing Line Loans                                 54
2.06    Prepayments                                     57
2.07    Termination or Reduction of Commitments                     59
2.08    Repayment of Loans                                 59
2.09    Interest                                         60
2.10    Fees                                         61
2.11    Computation of Interest and Fees                         61
2.12    Evidence of Debt                                 62
2.13    Payments Generally; Administrative Agent’s Clawback             63
2.14    Sharing of Payments by Lenders                         65
2.15    Increase in Commitments                             66
2.16    Extension of Maturity Date                             68
2.17    No Advisory or Fiduciary Responsibility                     69
2.18    Designated Borrowers                                 70


i





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




2.19    Cash Collateral                                 72
2.20    Defaulting Lenders                                 73
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY             76

3.01    Taxes                                         76
3.02    Illegality                                     82
3.03    Inability to Determine Rates                             82
3.04    Increased Costs                                 85
3.05    Compensation for Losses                             87
3.06    Mitigation Obligations; Replacement of Lenders                 87
3.07    Survival                                     88
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS         88

4.01    Conditions of Initial Credit Extensions                     88
4.02    Conditions to All Credit Extensions                         90
ARTICLE V
REPRESENTATIONS AND WARRANTIES                 91

5.01    Corporate Existence and Power                         91
5.02    Corporate Authorization; No Contravention                     91
5.03    Governmental Authorization                             92
5.04    Binding Effect                                     92
5.05    Litigation                                     92
5.06    No Default                                     92
5.07    ERISA Compliance                                 92
5.08    Use of Proceeds; Margin Regulations                         93
5.09    Title to Properties                                 94
5.10    Taxes                                         94
5.11    Financial Condition                                 94
5.12    Environmental Matters                             94
5.13    Regulated Entities                                 94
5.14    Subsidiaries                                     95
5.15    Insurance                                     95
5.16    Swap Obligations                                 95
5.17    OFAC                                         95
5.18    Anti-Corruption Laws                                 95


ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




5.19    Full Disclosure                                  95
5.20    Representations as to Foreign Obligors                     96
5.21    EEA Financial Institutions                             97
5.22    Covered Entities                                 97
ARTICLE VI
AFFIRMATIVE COVENANTS                         97

6.01    Financial Statements                                 97
6.02    Certificates; Other Information                         98
6.03    Notices                                     99
6.04    Preservation of Corporate Existence, Etc                     100
6.05    Maintenance of Property                             101
6.06    Insurance                                     101
6.07    Payment of Tax Obligations                             101
6.08    Compliance with Laws                             101
6.09    Compliance with ERISA                             101
6.10    Inspection of Property and Books and Records                 101
6.11    Environmental Laws                                 102
6.12    Use of Proceeds                                 102
ARTICLE VII
NEGATIVE AND FINANCIAL COVENANTS                 102

7.01    Limitation on Liens                                 102
7.02    [Reserved]                                     105
7.03    Consolidations and Mergers                             105
7.04    [Reserved]                                     106
7.05    Limitation on Subsidiary Indebtedness                     106
7.06    [Reserved]                                     108
7.07    [Reserved]                                     108
7.08    Restricted Payments                                 108
7.09    [Reserved]                                     108
7.10    Change in Business                                 108
7.11    [Reserved]                                     108
7.12    [Reserved]                                     108
7.13    [Reserved]                                     108
7.14    [Reserved]                                     108


iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




7.15    Financial Covenants                                 108
7.16    Sanctions                                     109
7.17    Anti-Corruption Laws                                 109
ARTICLE VIII
EVENTS OF DEFAULT                             109

8.01    Event of Default                                 109
8.02    Remedies Upon Event of Default                         111
8.03    Application of Funds                                 112
ARTICLE IX
THE AGENT                                 113

9.01    Appointment and Authority                             113
9.02    Rights as a Lender                                 113
9.03    Exculpatory Provisions                             113
9.04    Reliance by Administrative Agent                         114
9.05    Delegation of Duties                                 115
9.06    Resignation of Administrative Agent                         115
9.07    Non-Reliance on Administrative Agent and Other Lenders             117
9.08    No Other Duties, Etc                                 117
9.09    Certain ERISA Matters                             117
ARTICLE X
CONTINUING GUARANTY                         118

10.01    Guaranty                                     118
10.02    Rights of Lenders                                 119
10.03    Certain Waivers                                 119
10.04    Obligations Independent                             119
10.05    Subrogation                                     119
10.06    Termination; Reinstatement                             120
10.07    Subordination                                     120
10.08    Stay of Acceleration                                 121
10.09    Condition of Designated Borrower                         121
ARTICLE XI
MISCELLANEOUS                             121

11.01    Amendments, Etc                                 121
11.02    Notices; Effectiveness; Electronic Communication                 123
11.03    No Waiver; Cumulative Remedies                         125
11.04    Expenses; Indemnity; Damage Waiver                     126


iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




11.05    Payments Set Aside                                 129
11.06    Successors and Assigns                             129
11.07    Treatment of Certain Information; Confidentiality                 135
11.08    Right of Setoff                                     136
11.09    Interest Rate Limitation                             137
11.10    Counterparts; Integration; Effectiveness                     137
11.11    Survival of Representations and Warranties                     137
11.12    Severability                                     137
11.13    Replacement of Lenders                             138
11.14    GOVERNING LAW; JURISDICTION; ETC                 139
11.15    Waiver of Jury Trial                                 140
11.16    USA PATRIOT Act Notice                             141
11.17    Judgment Currency                                 141
11.18    Electronic Execution of Assignments and Certain Other Documents     141
11.19    Entire Agreement                                 142
11.20    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions     142
11.21    Acknowledgement Regarding Any Supported QFCs                 142
11.22    English Language Only                             143
11.23    Release                                     143






v

--------------------------------------------------------------------------------






SCHEDULES


Schedule 2.01
Commitments and Applicable Percentages

Schedule 2.04
Existing Letters of Credit

Schedule 5.05
Litigation

Schedule 5.07
ERISA Matters

Schedule 5.12
Environmental Matters

Schedule 5.14
Subsidiaries and Minority Interests

Schedule 5.15
Insurance Matters

Schedule 7.01
Permitted Liens

Schedule 7.05
Permitted Indebtedness

Schedule 11.02
Lending Offices; Addresses for Notices

EXHIBITS
Exhibit A
Form of Committed Loan Notice

Exhibit B
Form of Swing Line Loan Notice

Exhibit C
Form of Note

Exhibit D
Form of Compliance Certificate

Exhibit E
Form of Assignment and Assumption

Exhibit F
Designated Borrower Request and Assumption Agreement

Exhibit G
Designated Borrower Notice







vi

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of May 31, 2019 among IDEX CORPORATION,
a Delaware corporation (the “Company”), FAST & FLUID MANAGEMENT B.V., an entity
organized under the laws of the Netherlands (“FFM”), IDEX UK LTD., a company
registered in England and Wales (“IDEX UK”), IDEX EUROPE GMBH, a limited
liability company existing under the laws of Germany (“IDEX Europe”), LUKAS
HYDRAULIK GMBH, a limited liability company existing under the laws of Germany
(“LUKAS”), and certain other Subsidiaries of the Company from time to time party
hereto pursuant to Section 2.18 (each, including FFM, IDEX UK, IDEX Europe and
LUKAS, a “Designated Borrower” and, collectively with the Company, the
“Borrowers” and, each a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.
WHEREAS, the Company is a party to that certain Credit Agreement, dated as of
June 23, 2015 (as heretofore amended, amended and restated, supplemented or
otherwise modified, the “Existing Credit Agreement”), with the financial
institutions party thereto as lenders and the Bank of America, N.A., as
administrative agent; and
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, as follows:
The Borrowers have requested that the Lenders provide a revolving credit
facility and the Lenders are willing to do so on the terms and conditions set
forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Accounts Receivable” means presently existing and hereafter arising or acquired
accounts receivable, general intangibles, choses in action and other forms of
obligations and receivables relating in any way to Inventory or arising from the
sale of Inventory or the rendering of services or howsoever otherwise arising,
and, with respect to any of the foregoing receivables or obligations, (a) all of
the interest of the Company or any of its Subsidiaries in the goods (including
returned goods) the sale of which gave rise to such receivable or obligation
after the passage of title thereto to any obligor, (b) all other Liens and
property subject thereto from time to time purporting to secure payment of such
receivables or obligations, (c) all guarantees, insurance, letters of credit and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of any such receivables or obligations, (d) all
interests of the Receivables Subsidiary under the documents evidencing a
Permitted Receivables Purchase Facility and any permitted performance


1

--------------------------------------------------------------------------------





guaranty given in connection therewith, and (e) all records relating to any of
the foregoing and all proceeds and products of any of the foregoing.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person or (b) the acquisition of in excess of fifty percent (50%) of the
capital stock, partnership interests, membership interests or equity of any
Person, or otherwise causing any Person to become a Subsidiary.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means, at any time, the Commitments of all the Lenders
in effect at such time.
“Agreement” means this Credit Agreement as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time.
“Alternative Currency” means each of Euro, Sterling, Yen, Swiss Francs, Canadian
Dollars and each other currency (other than Dollars) that is approved in
accordance with Section 1.05.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $500,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.
“Applicable Designee” means any Affiliate of a Lender designated in writing from
time to time to the Administrative Agent with the consent of the Administrative
Agent (which such consent shall not be unreasonably withheld or delayed) to fund
all or any portion of such Lender’s share of a Committed Borrowing under this
Agreement.


2

--------------------------------------------------------------------------------





“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.20. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments and to any Lender’s status as a Defaulting Lender at the
time of determination. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the lower of the two Pricing Levels in effect at such time as
determined by (a) the Leverage Ratio as set forth in the Compliance Certificate
most recently delivered to the Administrative Agent pursuant to Section 6.02(b)
and (b) the Debt Rating as set forth below:
 
Applicable Rate
Pricing
Level
Debt Ratings
S&P/Moody’s/Fitch




Leverage Ratio
Facility Fee
Eurocurrency
Rate +

Letters of
Credit
Base Rate
+
1
A-/A3/A- or higher
< 0.50 to 1.00
0.090%
0.785%
0.000%
2
BBB+/Baa1/BBB+
> 0.50 to 1.00, but < 1.25 to 1.00
0.100%
0.900%
0.000%
3
BBB/Baa2/BBB
> 1.25 to 1.00, but < 2.00 to 1.00
0.125%
1.000%
0.000%
4
BBB-/Baa3/BBB-
> 2.00 to 1.00, but < 2.75 to 1.00
0.175%
1.075%
0.075%
5
BB+/Ba1/BB+
or lower
> 2.75 to 1.00
0.225%
1.275%
0.275%
 
 
 
 
 
 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s and Fitch (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided, that, if the
Debt Ratings fall within different levels: (a) if only two Rating Agencies
provide a rating, (i) if one rating is one level higher than the other rating,
the Applicable Rate will be based on the higher Debt Rating (with the Debt
Rating for Pricing Level 1 being the highest and the Debt Rating for Pricing
Level 5 being the lowest) and (ii) otherwise, the Applicable Rate will be based
on the rating that is one level lower than the higher rating; (b) otherwise, (i)
if two of the Debt Ratings are at the same level, the Applicable Rate will be
based on such level and (ii) if each of the three ratings fall within different
levels, then the Applicable Rate will be based on the Debt Rating that is in
between the highest and lowest rating; (c) if only one Debt Rating


3

--------------------------------------------------------------------------------





is provided, the Pricing Level that is the level indicated by such Debt Rating
shall apply; and (d) if no Debt Ratings exist, Pricing Level 5 shall be the Debt
Ratings-determined level.
From the Closing Date until the date that is one Business Day after the date of
delivery of the Compliance Certificate for the fiscal quarter ending September
30, 2019, the Applicable Rate shall be determined based upon Pricing Level 3.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in any Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change. Any change in
the Pricing Level resulting from a change in the Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered; provided that if a Compliance Certificate
is not delivered when due (including the Compliance Certificate for the fiscal
quarter ending September 30, 2019), then from such due date until the date of
delivery thereof, the applicable Pricing Level shall be determined solely on the
basis of the Debt Rating.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.11(b).
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.
“Applicant Borrower” has the meaning specified in Section 2.18.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means BofA Securities, Inc., JPMorgan Chase Bank, N.A. and Wells
Fargo Securities, LLC, in their respective capacities as joint lead arrangers.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, without duplication, on any date, (a) in
respect of any Capital Lease of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Off Balance Sheet Obligation which
is a lease, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
capital lease, (c) in respect of any Permitted Receivables Purchase Facility,
the amount of Receivables Facility Attributed Indebtedness and (d) in respect of
any other Off Balance Sheet Obligation, the amount of such


4

--------------------------------------------------------------------------------





Obligations which would reasonably be expected to be characterized as
indebtedness upon the insolvency or bankruptcy of such Person.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bank of America Fee Letter” means the letter agreement, dated as of April 30,
2019, among the Company, Bank of America and Merrill Lynch, Pierce, Fenner &
Smith Incorporated (as predecessor in interest to BofA Securities, Inc.).
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus the difference between the
interest rate margin for Eurocurrency Rate Loans in effect for such day and the
interest rate margin for Base Rate Committed Loans in effect for such day;
provided that if the Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change. If the Base Rate is being used as an alternate rate
of interest pursuant to Section 3.03 hereof, then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars and shall only be available to
the Company.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


5

--------------------------------------------------------------------------------





“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“Canadian Dollar” means the lawful currency of Canada.


6

--------------------------------------------------------------------------------





“Capital Lease” has the meaning specified in the definition of “Capital Lease
Obligations”.
“Capital Lease Obligations” means the principal component of all monetary
obligations of the Company or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, is classified as a capital
lease (“Capital Lease”).
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable L/C Issuer benefitting from
such collateral shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the applicable L/C Issuer.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in the implementation thereof and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted issued or implemented.
“Change of Control” means any of the following: (a) any person or group of
persons (within the meaning of the Exchange Act) shall have acquired beneficial
ownership (within the meaning of Rule 13d promulgated by the SEC under the
Exchange Act) of fifty percent (50%) or more of the issued and outstanding
shares of the Company’s capital stock having the right to vote for the election
of directors of the Company under ordinary circumstances; (b) a majority of the
board of directors of the Company shall cease for any reason (other than death
or disability) to consist of (A) individuals who on the Closing Date were
serving as directors of the Company and (B) individuals who subsequently become
members of the board of directors if such individuals’ nomination for election
or election to the Board is recommended or approved by a majority of the board
of directors of the Company); or (c) the Company shall cease to own directly or
indirectly, all of the issued and outstanding shares (exclusive of nominal
director qualifying shares, to the extent applicable) of each Designated
Borrower’s capital stock having the right to vote for the election of the
applicable Designated Borrower’s board of directors (or equivalent governing
body).
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.


7

--------------------------------------------------------------------------------





“Code” means the Internal Revenue Code of 1986, and all rules and regulations
promulgated thereunder.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated Debt” means, as of any date of determination, for the Company and
its Subsidiaries, the sum, without duplication, of (a) all Indebtedness of the
Company and its Subsidiaries for borrowed money determined on a consolidated
basis in accordance with GAAP, (b) Attributable Indebtedness of the Company and
its Subsidiaries in respect of Capital Leases, Off Balance Sheet Obligations and
a Permitted Receivables Purchase Facility, (c) the amount of any unpaid drawing
with respect to any Letter of Credit that is not reimbursed within three (3)
Business Days of the date of such drawing, and (d) all Guaranty Obligations with
respect to debt of the types specified in subsections (a), (b) and (c) above of
Persons other than the Company or any Subsidiary.
“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of total interest expense (including that attributable to Capital
Leases in accordance with GAAP) of the Company and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of the Company
and its Subsidiaries, including, without limitation, all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing, but excluding, however, any amortization of deferred
financing costs, all as determined on a consolidated basis for the Company and
its consolidated Subsidiaries in accordance with GAAP plus the interest
component of Off Balance Sheet Obligations. Any calculation of pro forma
Consolidated Interest Expense with respect to an Acquisition shall be done on
the basis that (A) any Indebtedness incurred or assumed in connection with such
Acquisition was incurred or assumed at the beginning of the


8

--------------------------------------------------------------------------------





pro forma period, (B) such Indebtedness was repaid from operating cash flow over
the pro forma period at the intervals and in the amounts reasonably projected to
be paid in respect of such Indebtedness over the twelve-month (12-month) period
immediately following the Acquisition and (C) if such Indebtedness bears a
floating interest rate, such interest shall be paid over the pro forma period at
the rate in effect on the date of such Acquisition.
“Consolidated Net Income” means with respect to any period for any Person, the
aggregate of the net income (loss) of such Person for such period, determined in
accordance with GAAP on a consolidated basis; provided that the net income
(loss) of any other Person which is not a Subsidiary shall be included in the
Consolidated Net Income of such Person only to the extent of the amount of cash
dividends or distributions paid to such Person or to a consolidated Subsidiary
of such Person. There shall be excluded from Consolidated Net Income (a)
non-cash extraordinary losses as long as no reserve is required to be
established in accordance with GAAP and (b) the excess (but not the deficit), if
any, of (i) any gain which must be treated as an extraordinary item under GAAP
or any gain realized upon the sale or other disposition of any real property or
equipment that is not sold in the ordinary course of business or of any capital
stock of a Subsidiary of such Person over (ii) any loss which is not excluded
pursuant to subsection (a) above.
“Consolidated Total Assets” means the total assets of the Company and its
Subsidiaries determined in accordance with GAAP.
“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the “primary obligations”) of another Person (the “primary
obligor”), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the holder of any such primary obligation against loss in respect
thereof (each, a “Guaranty Obligation”); (b) with respect to any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments; (c) to purchase any
materials, supplies or other property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services are ever
performed or tendered, or (d) in respect of any Swap Contract. The amount of any
Contingent Obligation shall (a) in the case of Guaranty Obligations, be deemed
equal to the stated or determinable amount of the primary obligation in respect
of which such Guaranty Obligation is made or, if not stated or if
indeterminable, the maximum reasonably anticipated liability in respect thereof
provided, that if any Guaranty Obligation (i) is limited to an amount less than
the obligations guaranteed or supported the amount of the corresponding
Contingent Obligation shall be equal to the lesser of the amount determined
pursuant to the initial clause of this sentence and


9

--------------------------------------------------------------------------------





the amount to which such guaranty is so limited or (ii) is limited to recourse
against a particular asset or assets of such Person the amount of the
corresponding Contingent Obligation shall be equal to the lesser of the amount
determined pursuant to the initial clause of this sentence and the fair market
value of such asset or assets at the date for determination of the amount of the
Contingent Obligation, (b) in the case of other Contingent Obligations other
than in respect of Swap Contracts, be equal to the maximum reasonably
anticipated liability in respect thereof, and (c) in the case of Contingent
Obligations in respect of Swap Contracts, be equal to the Swap Termination
Value.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Cost of Funds Rate” means, as of any day, the rate of interest determined by
the Administrative Agent to be representative of its or the applicable Lenders’
cost of funds, as applicable, to extend or maintain credit under this Agreement
on such day.
“Covered Entity” has the meaning specified in Section 11.21(b).
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.20(b), any Lender as to which
any of the following has occurred (as determined by the Administrative Agent):
(a) such Lender has failed to


10

--------------------------------------------------------------------------------





perform any of its funding obligations hereunder, including in respect of its
Loans or participations in respect of Letters of Credit or Swing Line Loans,
within three Business Days of the date required to be funded by it hereunder
(unless such Lender has notified the Administrative Agent and the Company in
writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding has not been
satisfied, which conditions precedent will be specifically identified in such
writing), (b) such Lender has notified the Company or the Administrative Agent
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit (unless such Lender has notified the Administrative Agent and the Company
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent will be specifically identified in such
writing)), (c) such Lender has failed, within three Business Days after request
by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or (d)
such Lender has, or has a direct or indirect parent company that has, (i) become
the subject of a proceeding under any Debtor Relief Law, (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.20(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, each L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.
“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.
“Designated Borrower Notice” has the meaning specified in Section 2.18.
“Designated Borrower Obligations” has the meaning specified in Section 10.01.
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.18.
“Designated Borrower Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $500,000,000. The Designated Borrower Sublimit is part
of, and not in addition to, the Aggregate Commitments.


11

--------------------------------------------------------------------------------





“Designated Jurisdiction” means any country, territory or region to the extent
that such country, territory or region itself is the subject of any Sanction.
“Disposition” has the meaning specified in Section 7.02.
“Dollar” and “$” mean lawful currency of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
“EBITDA” means, for any period, for the Company and its Subsidiaries on a
consolidated basis, determined in accordance with GAAP:
(a) Consolidated Net Income for such period
plus
(b) the sum, in each case to the extent deducted in the calculation of such
Consolidated Net Income but without duplication, of (i) all amounts treated as
expenses for interest plus (ii) provision for income taxes plus (iii) the
interest component with respect to Off Balance Sheet Obligations plus (iv) all
amounts treated as expenses for depreciation or the amortization of intangibles
of any kind plus (v) all other non-cash charges (including impairment of
intangible assets and goodwill and non-cash share-based compensation expenses)
and non-cash losses for such period (excluding any non-cash item to the extent
it represents an accrual of, or reserve for, cash disbursements in any other
period) plus (vi) the amount of any cost, charge, accrual, reserve or expense
(A) constituting transaction costs in respect of the transactions contemplated
by this Agreement and/or (B) incurred in connection with the consummation of any
investment, incurrence, prepayment or modification of any Indebtedness, any
Acquisition or similar investment, any dispositions, recapitalizations, mergers,
consolidations, amalgamations, liquidations or dissolutions, Restricted Payment
or other dividend or distribution, equity issuance or capital contribution (in
each case, including any transaction proposed and not consummated), provided
that the aggregate amount added back pursuant to this clause (vi) for the period
of any four (4) consecutive fiscal quarters shall not exceed $10,000,000;
minus
(c)     the sum, in each case to the extent included in the calculation of such
Consolidated Net Income but without duplication, of (i) any credit for income
tax plus (ii) all amounts treated as interest income plus (iii) any other
non-cash gains or other items which have been added in determining Consolidated
Net Income (other than any such gain or other item that has been deducted in
determining EBITDA for a prior period);


12

--------------------------------------------------------------------------------





provided that in the event of the occurrence of any Acquisition or Disposition
during such period, EBITDA shall be calculated on a pro forma basis as if such
Acquisition or Disposition occurred on the first day of the relevant period such
that, in the case of an Acquisition, all income and expense associated with the
assets or entity acquired in connection with such Acquisition for the most
recently ended four fiscal quarter period for which such income and expense
amounts are available shall be treated as earned or incurred by the Company over
the applicable period and, in the case of a Disposition, all income and expense
associated with the assets or entity sold or transferred during such period
shall be eliminated over the applicable period.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) a Lender (provided that any Person who becomes a
Lender of an Incremental Term Loan may not become a Lender in respect of the
revolving Loans unless the consent of the Company (to the extent such consent
would otherwise be required pursuant to clause (c)(ii) below) has been
obtained); (b) an Affiliate or an Approved Fund of a Lender; and (c) any other
Person (other than a natural person) approved by (i) the Administrative Agent,
each L/C Issuer and the Swing Line Lender, and (ii) unless an Event of Default
under Section 8.01(f) or 8.01(g) has occurred and is continuing, or an Event of
Default under Section 8.01(a) has occurred and is continuing for 20 days or
more, the Company (each such approval not to be unreasonably withheld or
delayed, and the Company shall be deemed to have consented to any assignment to
a Person requiring the consent of the Company unless the Company shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof); provided that, notwithstanding the
foregoing, (x) any assignment to a Person that is not a commercial bank shall
not become effective without the consent of the Company if, after giving effect
thereto, such Person and its Affiliates would collectively hold more than 20% of
the Total Outstandings, (y) “Eligible Assignee” shall not include (A) the
Company, (B) any of the Company’s Affiliates or Subsidiaries or (C) a Defaulting
Lender, and (z) prior to termination of the Commitments, an Eligible Assignee
shall include only a Lender, an Affiliate of a Lender or another Person, which,
through its Lending Offices, is capable of lending the applicable Alternative
Currencies to the Borrowers without the imposition of any Taxes or additional
Taxes, as the case may be. The Company’s withholding of consent to an
assignment, to the extent its consent is required above, shall not be


13

--------------------------------------------------------------------------------





deemed unreasonable if the assignee is not a commercial bank, savings and loan
association or savings bank having a combined capital and surplus of
$200,000,000.
“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.
“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.
“ERISA” means the Employee Retirement Income Security Act of 1974, and all rules
and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Section 4041 or 4041A of ERISA; (e) the institution by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (f) any event or condition which
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (g) the determination that any Pension Plan
is considered an at-risk plan or a Multiemployer Plan is considered a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA, as applicable; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “EUR” and “€” means the single currency of the Participating Member
States.
“Eurocurrency Base Rate” has the meaning specified in the definition of
“Eurocurrency Rate”.
“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:


14

--------------------------------------------------------------------------------





Eurocurrency Rate =
            Eurocurrency Base Rate    
1.00 – Eurocurrency Reserve Percentage
 
 

Where,
“Eurocurrency Base Rate” means, for such Interest Period:
(a)    with respect to any Credit Extension denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for the relevant currency for a period
equal in length to such Interest Period (“LIBOR”), as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period;
(b)    with respect to any Credit Extension denominated in Canadian dollars, the
rate per annum equal to the Canadian Dealer Offered Rate (“CDOR”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario
time) on the Rate Determination Date with a term equivalent to such Interest
Period;
(c)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and
(d)    if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.
“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) or (b) of the definition of Eurocurrency Base Rate.
Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative
Currency. All Committed Loans denominated in an


15

--------------------------------------------------------------------------------





Alternative Currency and all Committed Loans made to a Foreign Obligor must be
Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder, in each case, as amended from time to time.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, except as otherwise provided
herein, (a) taxes imposed on or measured by its net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which such Lender maintains a lending office,
(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which such Borrower is located, (c) in the
case of a Lender (other than an assignee pursuant to a request by the Company
under Section 11.13), any withholding tax that is imposed on amounts payable to
such Lender at the time such Lender becomes a party hereto (or designates a new
Lending Office) or is attributable to such Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(f), except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of designation of a new Lending Office (or assignment), to receive additional
amounts from such Borrower with respect to such withholding tax pursuant to
Section 3.01(a) or (d) and (d) any taxes imposed under FATCA. Notwithstanding
anything to the contrary contained in this definition, “Excluded Taxes” shall
not include any withholding taxes imposed at any time on payments made by or on
behalf of a Foreign Obligor to any Lender hereunder or under any other Loan
Document, provided that such Lender shall have complied with Section 3.01(f).
“Existing Credit Agreement” has the meaning specified in the recitals hereto.
“Existing Letters of Credit” has the meaning specified in Section 2.04(a)(i).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof (or any amended or successor version thereof that is substantially
comparable and not materially more onerous to comply with) and any agreement
entered into pursuant to Section 1471(b) of the Code and any intergovernmental
agreements (together with any law implementing such agreements).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary,


16

--------------------------------------------------------------------------------





to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.
“Fee Letters” means each of (a) Bank of America Fee Letter, (b) the letter
agreement, dated as of April 30, 2019, among the Company and JPMorgan Chase
Bank, N.A. and (c) the letter agreement, dated as of April 30, 2019, between the
Company, Wells Fargo Bank, National Association and Wells Fargo Securities, LLC.
“FFM” has the meaning specified in the introductory paragraph hereto.
“Fitch” means Fitch, Inc. or any successor thereto.
“Foreign Lender” means any Lender that is (a) a Lender in respect of the Company
or any other entity organized under the laws of the US and (b) not a U.S. person
within the meaning of Section 7701(a)(30) of the Code.
“Foreign Obligor” means a Borrower that is incorporated under the laws of a
jurisdiction other than any State of the U.S., the District of Columbia or any
territory, commonwealth or possession of the U.S.
“Foreign Subsidiary” means any Subsidiary of the Company that (a) is
incorporated under the laws of a jurisdiction other than any State of the U.S.,
the District of Columbia or any territory, commonwealth or possession of the
U.S. and (b) maintains the major portion of its assets outside the U.S.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States, and any Governmental Authority succeeding to any of its principal
functions.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each L/C Issuer, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations with respect to the Letters of Credit issued by
such L/C Issuer, other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as


17

--------------------------------------------------------------------------------





of (a) in the case of any computation pursuant to Section 7.15, the date of this
Agreement and (b) in all other cases, the applicable date.
“German Insolvency Code” means the German Insolvenzordnung (InsO).
“German Insolvency Proceedings” means, with respect to any Person to which the
German Insolvency Code applies, any (preliminary) insolvency proceeding
((vorläufiges) Insolvenzverfahren including Schutzschirmverfahren or
Insolvenzplanverfahren) and any petition for insolvency proceedings in respect
of its assets (Antrag auf Eröffnung eines Insolvenzverfahrens including
Schutzschirmverfahren or Insolvenzplanverfahren), including for admissibility of
the application for the opening of insolvency proceedings (Entscheidung über
Zulässigkeit des Insolvenzantrags) or for rejection of insolvency proceedings
due to lack of funds (Abweisungsbeschluss mangels Masse).
“Germany” means the Federal Republic of Germany.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Granting Lender” has the meaning specified in Section 11.06(g).
“Guaranty” means the guaranty made by the Company under Article X in favor of
the Administrative Agent and the Lenders.
“Guaranty Obligation” has the meaning specified in the definition of “Contingent
Obligation.”
“IDEX Europe” has the meaning specified in the introductory paragraph hereto.
“IDEX UK” has the meaning specified in the introductory paragraph hereto.
“Impacted Loans” has the meaning specified in Section 3.03(a).
“Increase Effective Date” has the meaning specified in Section 2.15(d).
“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than (i) trade payables
entered into in the ordinary course of business on ordinary terms, (ii) any
earn-out obligations until such obligation becomes due and payable and remains
unpaid, (iii) deferred or prepaid revenues and (iv) customary expenses (not
constituting borrowed money) accrued in the ordinary course of business); (c)
all non-contingent reimbursement or payment obligations with respect to Surety
Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under


18

--------------------------------------------------------------------------------





any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to property acquired by the Person (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property); (f) all
Capital Lease Obligations and Off Balance Sheet Obligations including all
Receivables Facility Attributed Indebtedness; (g) all indebtedness referred to
in subsections (a) through (f) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property (including accounts and contracts rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness; and (h) all Guaranty Obligations in respect of
indebtedness or obligations of others of the kinds referred to in
subsections (a) through (g) above. In the event any of the foregoing
Indebtedness is limited to recourse against a particular asset or assets of such
Person, the amount of the corresponding Indebtedness shall be equal to the
lesser of the amount of such Indebtedness and the fair market value of such
asset or assets at the date for determination of the amount of such
Indebtedness. In addition, the amount of any Indebtedness which is also a
Contingent Obligation shall be determined as provided in the definition of
“Contingent Obligation.”
For all purposes of this Agreement, the Indebtedness of any Person shall include
all Indebtedness of any partnership or Joint Venture or limited liability
company in which such Person is a general partner or a joint venturer or a
member, but in any such case, only to the extent any such Indebtedness is
recourse to such Person. The amount of any Capital Lease or Off Balance Sheet
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
Notwithstanding the foregoing, Indebtedness shall be deemed not to include (a)
purchase price holdbacks in respect of a portion of the purchase price of an
asset to satisfy warranty or other unperformed obligations of the respective
seller or (b) obligations which would otherwise constitute Indebtedness but
either (i) have been cash collateralized (in blocked accounts for the sole
benefit of the holders of such Indebtedness) or (ii) amounts for the repayment
thereof have been placed in escrow, in each case to the extent of such cash
collateral or escrowed amounts.
“Indemnification Side Letter” means a letter, in form and substance reasonably
satisfactory to the Administrative Agent, from the Company addressed to the
Administrative Agent indemnifying the Lenders in the manner set forth in Section
3.05 with respect to Eurocurrency Rate Loans in Alternative Currencies to be
made on the Closing Date.
“Indemnified Person” has the meaning specified in Section 11.04(b).
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Independent Auditor” has the meaning specified in Section 6.01(a).
“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to Debtor Relief Laws or (b) any general assignment for the
benefit of creditors, composition, marshalling of assets for creditors, or
other, similar arrangement in respect of its creditors generally or any
substantial portion of its creditors, undertaken under Debtor Relief Laws.


19

--------------------------------------------------------------------------------





“Intercompany Indebtedness” means Indebtedness of the Company or any of its
Subsidiaries which, in the case of the Company, is owing to any Subsidiary of
the Company and which, in the case of any Subsidiary, is owing to the Company or
any of the Company’s other Subsidiaries.
“Interest Coverage Ratio” means, as of any date of determination, the ratio of
EBITDA for the period of the four prior fiscal quarters ending on or immediately
prior to such date to Consolidated Interest Expense for such period.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.
“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months thereafter, as selected by the Company in its Committed
Loan Notice, as the case may be, or such other period of twelve months or less
if requested by the Company and available to all the Lenders; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Inventory” means, inclusively, all inventory as defined in the Uniform
Commercial Code in effect in the State of Illinois from time to time and all
goods, merchandise and other personal property wherever located, now owned or
hereafter acquired by the Company or any of its Subsidiaries of every kind or
description which are held for sale or lease or are furnished or to be furnished
under a contract of service or are raw materials, work‑in‑process or materials
used or consumed or to be used or consumed in the Company’s or any of its
Subsidiaries’ business.
“Investment” means, as to any Person, any direct or indirect purchase or
acquisition of any capital stock, equity interest, or any obligations or other
securities of, or any interest in, any other Person, or making any Acquisitions,
or making any advance, loan, extension of credit or capital contribution to or
any other investment in any other Person.


20

--------------------------------------------------------------------------------





“IRS” means the United States Internal Revenue Service, and any Governmental
Authority succeeding to any of its principal functions under the Code.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any Subsidiary) or in favor of such
L/C Issuer and relating to any such Letter of Credit.
“Joint Venture” means a corporation, partnership, limited liability company,
joint venture or other similar legal arrangement (whether created by contract or
conducted through a separate legal entity) now or hereafter formed by the
Company or any of its Subsidiaries with another Person in order to conduct a
common venture or enterprise with such Person.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means each of Bank of America, Wells Fargo Bank, National
Association and JPMorgan Chase Bank, N.A. each in its respective capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder, but excluding any Lender that resigns or is removed as an L/C
Issuer pursuant to the terms hereof (except to the extent such Person has
continuing rights and/or obligations with respect to Letters of Credit after
such resignation or removal). References to the L/C Issuer herein shall, as the
context may indicate (including with respect to any particular Letter of Credit,
L/C Credit Extension, L/C Borrowing or L/C Obligations), mean the applicable L/C
Issuer, each L/C Issuer, any L/C Issuer, or all L/C Issuers.
“L/C Issuer Sublimit” means with respect to each L/C Issuer individually
(severally, and not jointly), $25,000,000, as such amount may be separately
modified from time to time between such L/C Issuer and the Borrower (with
specific notice of such amount, and any change thereto, with respect to each L/C
Issuer being promptly communicated to the Administrative Agent).
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with


21

--------------------------------------------------------------------------------





Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender; provided that solely for
purposes of funding a Committed Borrowing to a Designated Borrower each
reference to a Lender shall be deemed to include such Lender’s Applicable
Designee. Notwithstanding the designation by any Lender of an Applicable
Designee, the Borrowers and the Administrative Agent shall be permitted to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit. Letter of Credit may be issued in Dollars
or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.04(i).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$75,000,000 and (b) the Aggregate Commitments. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.
“Leverage Ratio” means, as of any date of determination, for the Company and its
Subsidiaries, the ratio of (a) Consolidated Debt as of such date to (b) EBITDA
for the period of the four fiscal quarters ending on or immediately prior to
such date.


22

--------------------------------------------------------------------------------





“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Franc; in each case as long as there is a published
LIBOR rate with respect thereto.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
3.03(c).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing), but, in any
such case, not including the interest of a lessor under an operating lease which
does not constitute Off Balance Sheet Obligations or the interest of a purchaser
of Accounts Receivable under any Permitted Receivables Purchase Facility.
“Limited Condition Transaction” means any Acquisition or other Investment or
similar transaction (whether by merger, amalgamation, consolidation or other
business combination or the acquisition of capital stock or otherwise) that (a)
is not prohibited hereunder, (b) is financed in whole or in part with a
substantially concurrent incurrence of Incremental Term Loans or other
Indebtedness not prohibited hereunder, and (c) is not conditioned on the
availability of, or on obtaining, third-party financing.
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.19
of this Agreement, and each Fee Letter.
“Loan Parties” means, collectively, the Borrowers and, in its capacity as
guarantor of the Designated Borrower Obligations under Article X hereof, the
Company.
“LUKAS” has the meaning specified in the introductory paragraph hereto.
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or financial
condition of the Company and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Company and its Subsidiaries to perform their
payment obligations under any material Loan Document; or (c) a


23

--------------------------------------------------------------------------------





material adverse effect upon the legality, validity, binding effect or
enforceability against the Company or any Subsidiary of any material Loan
Document.
“Material Subsidiary” means, at any time, any Subsidiary having at such time
total assets, as of the last day of the preceding fiscal quarter, having a net
book value in excess of 10% of Consolidated Total Assets, based upon the
Company’s most recent annual or quarterly financial statements delivered to the
Administrative Agent under Section 6.01.
“Maturity Date” means May 31, 2024, provided that, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day,
subject to extension (in the case of each Lender consenting thereto) as provided
in Section 2.16.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes,
is making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.
“Note” means a promissory note made by each Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off Balance Sheet Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment), or (c) Attributable
Indebtedness and other obligations in respect of a Permitted Receivables
Purchase Facility. The interest component of Off Balance Sheet Obligations shall
mean in the case of a lease, those monetary obligations which would, in
accordance with GAAP, be treated as interest if such lease was a Capital Lease,
and in all other cases shall be the amount which would be characterized as
interest upon the insolvency or bankruptcy of such Person (assuming, for
purposes of any Permitted Receivables Purchase Facility, that such sale does not
constitute a true sale).


24

--------------------------------------------------------------------------------





“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation (or the equivalents
thereof in the case of a Designated Borrower); (b) with respect to any limited
liability company, the certificate or articles of formation or organization and
operating agreement (or the equivalents thereof in the case of a Designated
Borrower); (c) with respect to any partnership, joint venture, trust or other
form of business entity, the partnership, joint venture or other applicable
agreement of formation or organization and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity (or the equivalents thereof in the case
of a Designated Borrower); and (d) with respect to a Person incorporated or
established in Germany, an up-to date copy of its articles of association
(Satzung) or partnership agreement (Gesellschaftsvertrag), as applicable, an
up-to date extract from the German electronic commercial register
(elektronischer Handelsregisterauszug) which is no case older than 12 calendar
days and, with respect to a German company with limited liability (GmbH) an
up-to date copy of the list of its shareholders (Gesellschafterliste), and, if
applicable, the by-laws of the board of directors and supervisory board
(Geschäftsordnung).
“Other Taxes” means any present or future stamp, court or documentary taxes,
intangible, recording, filing or any other excise or property taxes, charges or
similar levies which arise from any payment made under, or from the execution,
delivery, performance, enforcement or registration of, or from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Documents.
“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America


25

--------------------------------------------------------------------------------





in the applicable offshore interbank market for such currency to major banks in
such interbank market.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Participating Subsidiary” means any Subsidiary of the Company that is a
participant in any Permitted Receivables Purchase Facility.
“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.
“Permitted Liens” has the meaning specified in Section 7.01.
“Permitted Receivables Purchase Facility” means any receivables financing
program providing for the sale or contribution of Accounts Receivable by the
Company and its Participating Subsidiaries directly or indirectly to the
Receivables Subsidiary in transactions purporting to be sales (and treated as
sales for GAAP purposes), which Receivables Subsidiary shall finance the
purchase of such Accounts Receivable by the sale, transfer, conveyance, lien or
pledge of such Accounts Receivable to one or more limited purpose financing
companies, special purpose entities and/or other financial institutions, in each
case, on a basis that does not provide, directly or indirectly, for recourse
against the seller of such Accounts Receivable (or against any of such seller’s
Affiliates other than the Receivables Subsidiary) by way of a guaranty or any
other support arrangement, with respect to the amount of such Accounts
Receivable (based on the financial condition or circumstances of the obligor
thereunder), other than such limited recourse as is reasonable given market
standards for transactions of a similar type, taking into account such factors
as historical bad debt loss experience and obligor concentration levels;
provided that any such transaction described in the foregoing clause shall be
consummated pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent, as evidenced by its written approval
thereof.
“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
the Company or any Subsidiary existing or arising under Swap Contracts; provided
that each of the following criteria is satisfied: (a) such obligations are (or
were) entered into by such Person in the


26

--------------------------------------------------------------------------------





ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments or assets held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person in conjunction with a securities repurchase program not otherwise
prohibited hereunder, and not for purposes of speculation or taking a “market
view;” and (b) such Swap Contracts do not contain any provision (“walk-away”
provision) exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Company or an ERISA Affiliate sponsors or maintains or to which the
Company or an ERISA Affiliate makes, is making, or is obligated to make
contributions and includes any Pension Plan.
“Platform” has the meaning specified in Section 6.02.
“Pricing Level” has the meaning specified in the definition of “Applicable
Rate”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
“Rating Agency” shall mean Moody’s, S& P’s or Fitch, as applicable.
“Receivables Facility Attributed Indebtedness” at any time shall mean the
aggregate net outstanding amount theretofore paid to the Receivables Subsidiary
in respect of the Accounts Receivable sold or transferred by it in connection
with a Permitted Receivables Purchase Facility (it being the intent of the
parties that the amount of Receivables Facility Attributed Indebtedness at any
time outstanding approximate as closely as possible the principal amount of
Indebtedness which would be outstanding at such time under such Permitted
Receivables Purchase Facility if the same were structured as a secured lending
agreement rather than a purchase agreement).
“Receivables Subsidiary” means IDEX Receivables Corporation and any other
special purpose, bankruptcy remote Wholly-Owned Subsidiary of the Company which
may be formed for the sole and exclusive purpose of engaging in activities in
connection with the purchase, sale and financing of Accounts Receivable in
connection with and pursuant to a Permitted Receivables Purchase Facility.
“Refinancing Indebtedness” means Indebtedness incurred to refinance other
Indebtedness as long as such refinancing does not (i) result in an increase in
the total principal amount thereof


27

--------------------------------------------------------------------------------





(including the amount of any unused commitments, if any) by an amount in excess
of accrued interest, call premiums, fees and expenses incurred in connection
with such refinancing or (ii) create Indebtedness with a weighted average life
to maturity that is less than the weighted average life to maturity of the
Indebtedness being refinanced (without giving effect to any amortization
payments or prepayments previously made) or shorten the final maturity of the
Indebtedness being refinanced, provided that if such Indebtedness being
refinanced is Indebtedness of the Company, then such Refinancing Indebtedness
shall be Indebtedness solely of the Company.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means, any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuers to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.
“Responsible Officer” means the chief executive officer, the chief operating
officer, the president, the chief financial officer, the controller or the
treasurer of the Company or the applicable Designated Borrower, as applicable,
or any other officer having substantially the same authority and responsibility,
including any management board member in the case of any Designated Borrower
incorporated under the laws of the Netherlands and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent.
“Restricted Payment” has the meaning specified in Section 7.08.


28

--------------------------------------------------------------------------------





“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by any L/C
Issuer under any Letter of Credit denominated in an Alternative Currency, (iv)
in the case of the Existing Letters of Credit, the Closing Date, and (v) such
additional dates as the Administrative Agent or any L/C Issuer shall determine
or the Required Lenders shall require.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
whereby a seller or transferor shall sell or otherwise transfer any real or
personal property and then or thereafter lease, or repurchase under an extended
purchase contract, conditional sales or other title retention agreement, the
same or similar property.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
“Sanction(s)” means economic or financial sanctions or trade embargoes
administered or enforced by the United States Government (including without
limitation, OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury (“HMT”) or other relevant sanctions authority.
“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“SPC” has the meaning specified in Section 11.06(g).
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office (or through the use of a third-party provider, such as


29

--------------------------------------------------------------------------------





Reuters) at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or such L/C
Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the applicable L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.
“Sterling” and “£” mean the lawful currency of the UK.
“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the securities, membership interests or other equity interests
having ordinary voting power for the election of directors or other governing
body are at the time beneficially owned or controlled directly or indirectly by
the Person, or one or more of the Subsidiaries of the Person, or a combination
thereof. Unless the context otherwise clearly requires, references herein to a
“Subsidiary” refer to a Subsidiary of the Company and shall include each
Borrower other than the Company.
“Successor Borrower” has the meaning specified in Section 7.03(a).
“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.
“Swap Contract” means any agreement, whether or not in writing, relating to any
transaction that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap or option, bond, note or
bill option, interest rate option, forward foreign exchange transaction, cap,
collar or floor transaction, currency swap, cross-currency rate swap, swaption,
currency option or any other, similar transaction (including any option to enter
into any of the foregoing) or any combination of the foregoing, and, unless the
context otherwise clearly requires, any master agreement relating to or
governing any or all of the foregoing.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in subsection (a) the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined by the Company
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Swap Contracts (which may include any Lender).
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.


30

--------------------------------------------------------------------------------





“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.05(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Swiss Franc” means the lawful currency of Switzerland.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto not attributable to the gross negligence
or willful misconduct of the Lender or Administrative Agent, as applicable.
“Termination Date” means the date as of which all of the following shall have
occurred: (a) the Commitments have terminated, (b) all Obligations have been
paid in full (other than (i) contingent indemnification obligations as to which
no claim has been asserted and (ii) other contingent liabilities as to which no
claim has been asserted) and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit which have been Cash Collateralized).
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.
“UK” means the United Kingdom of Great Britain and Northern Ireland.
“UK Borrower” means IDEX UK, or any other entity organized under the laws of the
UK and designated as a Borrower.


31

--------------------------------------------------------------------------------





“UK Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly
completed and filed by the relevant UK Borrower, which contains the scheme
reference number and jurisdiction of tax residence provided by the relevant UK
Treaty Lender pursuant to Section 3.01(f)(v), and is filed with HM Revenue &
Customs: (a) within 30 days of the relevant UK Treaty Lender providing its
scheme reference number and jurisdiction of tax residence pursuant to Section
3.01(f)(v); or (b) if a UK Borrower becomes a party hereunder after the date of
this Agreement and the relevant UK Treaty Lender has already provided such
information, within 30 days of the date on which that UK Borrower becomes a
party under this Agreement.
“UK CTA” means the UK Corporation Tax Act 2009.
“UK ITA” means the UK Income Tax Act 2007.
“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance to a UK Borrower and is (i) a
Lender: (1) which is a bank (as defined for the purposes of section 879 of the
UK ITA) making an advance to a UK Borrower under a Loan Document; or (2) in
respect of an advance made under a Loan Document to a UK Borrower by a person
that was a bank (as defined for the purpose of section 879 of the UK ITA) at the
time the advance was made, and which, with respect to (1) and (2) above, is
within the charge to UK corporation tax as regards any payment of interest made
in respect of that advance or (in the case of (1) above) which is a bank (as so
designated) that would be within the charge to UK corporation tax as regards any
payment of interest made in respect of that advance apart from section 18A of
the UK CTA; or (ii) a Lender which is: (1) a company resident in the UK for UK
tax purposes or (2) a company not so resident in the UK which carries on a trade
in the UK through a permanent establishment which brings into account interest
payable in respect of that advance in computing its chargeable profits (within
the meaning given by section 19 of the UK CTA); or (iii) a UK Treaty Lender.
“UK Qualifying Non-Bank Lender” means a Lender in respect of a UK Borrower which
gives a UK Tax Confirmation in the Assignment and Assumption which it executes
on becoming a party to this Agreement.
“UK Tax Confirmation” means a confirmation by a Lender in respect of a UK
Borrower that the person beneficially entitled to interest payable to that
Lender in respect of an advance to a UK Borrower under a Loan Document is
either: (a) a company resident in the UK for UK tax purposes; or (b) a company
not so resident in the UK which carries on a trade in the UK through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing its chargeable profits (within the meaning given by section
19 of the UK CTA).
“UK Tax Deduction” means a deduction or withholding for or on account of Tax
imposed by the UK from a payment under a Loan Document.
“UK Treaty Lender” means a Lender in respect of a UK Borrower which: (a) is
treated as a resident of a jurisdiction having a double taxation agreement with
the UK which makes provision for full exemption from tax imposed by the UK on
interest; (b) does not carry on a business in the UK through a permanent
establishment with which that Lender’s participation in respect of a Loan


32

--------------------------------------------------------------------------------





to a UK Borrower is effectively connected; and (c) fulfils any conditions which
must be fulfilled under that double taxation agreement to obtain full exemption
from UK tax on interest payable to that Lender in respect of an advance under a
Loan Document.
“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 430 of the Code for the applicable plan year.
“United States” and “U.S.” each means the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
“Wholly-Owned Subsidiary” means any corporation in which (other than directors’
qualifying shares required by law) 100% of the capital stock of each class
having ordinary voting power, and 100% of the capital stock of every other
class, in each case, at the time as of which any determination is being made, is
owned, beneficially and of record, by the Company, or by one or more of the
other Wholly-Owned Subsidiaries, or both.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” and “¥” mean the lawful currency of Japan.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory


33

--------------------------------------------------------------------------------





provisions consolidating, amending replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    In this Agreement, where it relates to a Dutch entity, or Dutch security,
a reference to: (i) a necessary action to authorize where applicable, includes
without limitation: (A) any action required to comply with the Works Councils
Act of the Netherlands (Wet op de ondernemingsraden); and (B) obtaining an
unconditional positive advice (advies) from the competent works council(s) if a
positive advice is required pursuant to the Dutch Works Councils Act (Wet op de
ondernemingsraden); (ii) gross negligence means grove schuld; (iii) a security
interest includes any mortgage (hypotheek), pledge (pandrecht), retention of
title arrangement (eigendomsvoorbehoud), privilege (voorrecht), right of
retention (recht van retentie), right to reclaim goods (recht van reclame), and,
in general, any right in rem (beperkt recht), created for the purpose of
granting security (goederenrechtelijk zekerheidsrecht); (iv) willful misconduct
means opzet; (v) a moratorium includes surseance van betaling and a moratorium
is declared or occurs includes surseance verleend; (vi) any step or procedure
taken in connection with insolvency proceedings includes a Dutch entity having
filed a notice under Section 36 of the Dutch Tax Collection Act (Invorderingswet
1990); (vii) a receiver includes a curator; (viii) an administrator includes a
bewindvoerder; (ix) an attachment includes a beslag; and (x) a merger includes a
juridische fusie.
(e)    In this Agreement, where it relates to any German entity, a reference to
(i) a security interest includes any mortgage (Hypothek), land charge
(Grundschuld), pledge (Pfandrecht), retention of title arrangement
(Eigentumsvorbehalt), extended retention of title arrangement (verlängerter
Eigentumsvorbehalt), all-monies clause (erweiterter Eigentumsvorbehalt),
assignment or transfer for security purposes (Sicherungsabtretung oder
Sicherungsübereignung) (ii) a winding-up or dissolution includes a German entity
being dissolved (aufgelöst) and administration includes a German entity being
declared bankrupt (insolvent), an order for admissibility of the application for
the opening of insolvency proceedings (Entscheidung über Zulässigkeit des
Insolvenzantrags) or for rejection of insolvency proceedings due to lack of
funds (Abweisungsbeschluss mangels Masse), (iii) any institution of proceedings
under Debtor Relief Laws or application for appointment of a receiver or similar
officer in connection with German Insolvency


34

--------------------------------------------------------------------------------





Proceedings includes an entity having applied for bankruptcy (Antrag auf
Eröffnung eines Insolvenzverfahrens) for any of the reasons set out in section
17 to 19 of the German Insolvency Code including a moratorium or protective
shield proceedings (Schutzschirmverfahren) and insolvency plan proceedings
(Insolvenzplanverfahren), (iv) a receiver, trustee, custodian, conservator,
liquidator, rehabilitator, insolvency administrator, or similar officer includes
a “vorläufigen Insolvenzverwalter”, “Insolvenzverwalter”, “vorläufigen
Sachwalter” or “Sachwalter”, (v) Debtor Relief Laws includes the German
Insolvency Code, (vi) a director or manager of a German entity includes any
statutory legal representative (including any German law representative
(organschaftlicher Vertreter)) of a person pursuant to the laws of its
jurisdiction of incorporation, including but not limited to a person
incorporated or established in Germany, any “Geschäftsführer” (vii) any abstract
promise of debt or abstract acknowledgment of debt includes “abstraktes
Schuldversprechen” under German law and (viii) a guarantee or surety includes,
any guarantee (Garantie) or surety (Bürgschaft), any indemnity, any joint and
several (gesamtschuldnersich) or independent obligation, abstract promise of
debt or abstract acknowledgment of debt includes “unabhängiges” or “abstraktes”
Schuldversprechen within the meaning of German Law.
(f)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Company’s audited financial
statements, except as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant and the computation of any
amount or ratio) contained herein, (i) Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded, and (ii) all leases of any Person that are or would be
characterized as operating leases in accordance with GAAP prior to giving effect
to FASB Accounting Standards Update ASU 2016-02 (whether or not such operating
leases were in effect at the time of effectiveness thereof) shall continue to be
accounted for as operating leases (and not as Capital Leases) for purposes of
this Agreement regardless


35

--------------------------------------------------------------------------------





of FASB Accounting Standards Update ASU 2016-02 or any change in GAAP following
the Closing Date that would otherwise require such leases to be recharacterized
as Capital Leases, except that all financial statements shall be prepared in
accordance with GAAP.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) in the
event of any request to negotiate to amend pursuant to this Section, the Company
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
1.04    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent or the applicable L/C Issuer, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by the Company hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the applicable L/C
Issuer, as applicable.
(b)    Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable L/C Issuer, as the case may be.
1.05    Additional Alternative Currencies.
(a)    The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and


36

--------------------------------------------------------------------------------





convertible into Dollars. In the case of any such request with respect to the
making of Eurocurrency Rate Loans, such request shall be subject to the approval
of the Administrative Agent and each of the Lenders; and in the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the approval of the Administrative Agent and the applicable L/C
Issuer that will be issuing Letters of Credit in such currency.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the applicable L/C
Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify each L/C
Issuer thereof. Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or each L/C Issuer (in the case of a request pertaining
to Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m., ten Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurocurrency Rate Loans or the issuance
of Letters of Credit, as the case may be, in such requested currency.
(c)    Any failure by a Lender or the applicable L/C Issuer, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Committed Borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent and any L/C Issuer consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Company and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Letter of Credit
issuances to be issued by each such approving L/C Issuer. If the Administrative
Agent shall fail to obtain consent to any request for an additional currency
under this Section 1.05, the Administrative Agent shall promptly so notify the
Company.
1.06    Change of Currency.
(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of


37

--------------------------------------------------------------------------------





interest in respect of the Euro, such expressed basis shall be replaced by such
convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Committed Borrowing
in the currency of such member state is outstanding immediately prior to such
date, such replacement shall take effect, with respect to such Committed
Borrowing, at the end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent, with the consent of the
Borrowers (which consent shall not be unreasonably withheld), may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent, with the consent of the
Borrowers (which consent shall not be unreasonably withheld), may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.
1.07    Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).
1.09    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
1.10    Limited Condition Transactions. In the event that the Company notifies
the Administrative Agent in writing that any proposed Acquisition or Investment
is a Limited Condition Transaction and that the Company wishes to test the
conditions to such Limited Condition Transaction and, if applicable, the
availability of the Incremental Term Loans and/or other Indebtedness not
prohibited hereunder that are to be used to finance such Limited Condition
Transaction in accordance with this Section 1.10, then the following provisions
shall apply:
(a)    any condition to such Limited Condition Transaction that requires that no
Default or Event of Default shall have occurred and be continuing at the time of
such Limited Condition Transaction, shall, if agreed to by the lenders providing
such Indebtedness, be satisfied


38

--------------------------------------------------------------------------------





if (i) no Default or Event of Default shall have occurred and be continuing at
the time of the execution of the definitive agreements governing such Limited
Condition Transaction or (in the absence of such definitive agreements) the
public announcement of such event or transaction (such date, the “LCT Reference
Date”) and (ii) no Event of Default under any of Sections 8.01(a), 8.01(f), or
8.01(g) shall have occurred and be continuing both immediately before and
immediately after giving effect to such Limited Condition Transaction and any
Indebtedness incurred in connection therewith (including such additional
Indebtedness);
(b)    any condition to such Limited Condition Transaction or the incurrence of
any Indebtedness related thereto that the representations and warranties in this
Agreement and the other Loan Documents shall be true and correct in all material
respects (except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects) at the
time of such Limited Condition Transaction may, if agreed to by the lenders
providing such Indebtedness, be subject to customary “SunGard” or other
customary applicable “certain funds” conditionality provisions (including,
without limitation, a condition that the representations and warranties under
the relevant agreements relating to such Limited Condition Transaction as are
material to the lenders or investors providing such Indebtedness shall be true
and correct, but only to the extent that the Company or its applicable
Subsidiary has the right to terminate its obligations under such agreement as a
result of a breach of such representations and warranties or the failure of
those representations and warranties to be true and correct), so long as all
representations and warranties in this Agreement and the other Loan Documents
are true and correct in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true
and correct in all respects) on the LCT Reference Date;
(c)    any financial ratio test or condition may, upon the written election of
the Company delivered to the Administrative Agent on or prior to the LCT
Reference Date, be tested either (i) upon the LCT Reference Date or (ii) upon
the consummation of the Limited Condition Transaction and related incurrence of
Indebtedness, if applicable, in each case, after giving effect to the relevant
Limited Condition Transaction and related incurrence of Indebtedness, on a pro
forma basis; provided that the failure to deliver a notice under this Section
1.10(c) on or prior to the LCT Reference Date shall be deemed an election to
test the applicable financial ratio under subclause (ii) of this Section
1.01(c); and
(d)    if the Company has made an election with respect to any Limited Condition
Transaction to test a financial ratio test or condition at the time specified in
clause (c)(i) of this Section, then in connection with any subsequent
calculation of any ratio or basket on or following the relevant date of
execution of the definitive agreements with respect to such Limited Condition
Transaction and prior to the earlier of (i) the date on which such Limited
Condition Transaction is consummated and (ii) the date that the definitive
agreement(s), if any, for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, or (in the
absence of such definitive agreements) the public announcement of the
abandonment or termination of such Limited Condition Transaction, any such ratio
or basket shall be required to be satisfied (i) on a pro forma basis assuming
such Limited Condition Transaction and other transactions


39

--------------------------------------------------------------------------------





in connection therewith (including the incurrence or assumption of Indebtedness)
have been consummated and (ii) assuming such Limited Condition Transaction and
other transactions in connection therewith (including the incurrence or
assumption of Indebtedness) have not been consummated.
The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Transactions such that each of the possible scenarios
is separately tested.


ARTICLE II    
THE CREDITS
2.01    Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrowers in Dollars or in one or more Alternative Currencies from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Committed
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment, (iii)
the aggregate Outstanding Amount of all Committed Loans denominated in
Alternative Currencies plus the aggregate Outstanding Amount of all L/C
Obligations denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit, and (iv) the aggregate Outstanding Amount of all
Committed Loans made to the Designated Borrowers shall not exceed the Designated
Borrower Sublimit. Within the limits of each Lender’s Commitment, and subject to
the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.06, and reborrow under this Section 2.01.
Committed Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.
2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Company’s irrevocable notice to the Administrative Agent, which
may be given by (A) telephone or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a Committed Loan Notice. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Committed Loans,
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies (including any
Committed Borrowing in an Alternative Currency to be made on the Closing Date,
it being understood that no Committed


40

--------------------------------------------------------------------------------





Borrowing in an Alternative Currency shall be available on the Closing Date
unless the Company has delivered the Indemnification Side Letter to the
Administrative Agent on or prior to such date of notice of such Committed
Borrowing), and (iii) on the requested date of any Borrowing of Base Rate
Committed Loans; provided, however, that if the Company wishes to request
Eurocurrency Rate Loans having an Interest Period other than one week or one,
two, three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Dollars, or (ii) five Business Days (or six Business Days in the case of a
Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m., (i) three Business Days
before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, the Administrative Agent shall
notify the Company (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.04(c) and 2.05(c), each Borrowing of
or conversion to Base Rate Committed Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof. Each Committed
Loan Notice shall specify (i) whether the Company is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, (vi) the currency of the
Committed Loans to be borrowed, and (vii) if applicable, the applicable
Designated Borrower. If the Company fails to specify a currency in a Committed
Loan Notice requesting a Borrowing, then the Committed Loans so requested shall
be made in Dollars. If the Company fails to specify a particular Borrower in a
Committed Loan Notice requesting a Borrowing, then the Committed Loans so
requested shall be made to the Company. If the Company fails to specify a Type
of Committed Loan in a Committed Loan Notice or if the Company fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of
Committed Loans denominated in an Alternative Currency, such Loans shall be
continued as Eurocurrency Rate Loans in their original currency with an Interest
Period of one month. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Company requests a Borrowing


41

--------------------------------------------------------------------------------





of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Committed Loan may
be converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Committed
Loan and reborrowed in the other currency.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 12:00 noon, in the
case of any Committed Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any
Committed Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company or other applicable Borrower in like
funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing denominated in Dollars is given by the
Company, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the applicable Borrower as
provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default (i) without the
consent of the Required Lenders, (A) no Loans denominated in Dollars may be
requested as, converted to or continued as Eurocurrency Rate Loans and (B) no
Loans denominated in an Alternative Currency may be requested as, converted to
or continued as Eurocurrency Rate Loans on the basis of an Interest Period
exceeding one month and (ii) the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
(d)    The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding,


42

--------------------------------------------------------------------------------





the Administrative Agent shall notify the Company and the Lenders of any change
in Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans; provided that at no time shall there be
more than two Interest Periods of one week duration in effect with respect to
Committed Loans.
2.03    [Reserved].
2.04    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.04, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies
applicable to such L/C Issuer for the account of the Company or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Company or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (v) the Outstanding Amount of
L/C Obligations of the applicable L/C Issuer shall not exceed the L/C Issuer
Sublimit then in effect with respect to such L/C Issuer, (w) the Total
Outstandings shall not exceed the Aggregate Commitments, (x) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, (y) the aggregate Outstanding
Amount of all Committed Loans denominated in Alternative Currencies plus the
aggregate Outstanding Amount of all L/C Obligations denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Company for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Company that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. Each of the letters of
credit outstanding on the date hereof and listed on Schedule 2.04 (the “Existing
Letters of Credit”) shall be deemed to have been issued pursuant hereto, and
from and after the Closing Date shall be subject to and governed by the terms
and conditions hereof.


43

--------------------------------------------------------------------------------





(ii)    No L/C Issuer shall issue any Letter of Credit, if the expiry date of
such requested Letter of Credit would occur after the date that is seven days
prior to the Maturity Date, unless all the Lenders have approved such expiry
date.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;
(D)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    such L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;
(F)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
(G)    any Lender is at that time a Defaulting Lender, unless such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.20(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.


44

--------------------------------------------------------------------------------





(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(vi)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuers with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers or any of them.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
applicable L/C Issuer, by personal delivery or by any other means acceptable to
the applicable L/C Issuer. Such Letter of Credit Application must be received by
the applicable L/C Issuer and the Administrative Agent (A) not later than 11:00
a.m. at least two Business Days prior to the proposed issuance date or date of
amendment, as the case may be, of any Letter of Credit denominated in Dollars,
and (B) not later than 11:00 a.m. at least four Business Days prior to the
proposed issuance date or date of amendment, as the case may be, of any Letter
of Credit denominated in an Alternative Currency (or in each case such later
date and time as the Administrative Agent and such L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to such L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as such L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
such L/C Issuer (A) the Letter


45

--------------------------------------------------------------------------------





of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such L/C Issuer may require. Additionally, the Company shall furnish
to such L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or the
Company, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Letter
of Credit.
(iii)    If the Company so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the applicable L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the applicable L/C Issuer, the Company
shall not be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that such L/C Issuer shall not permit any such extension if (A) such L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of Section 2.04(a)(ii),
2.04(a)(iii) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is


46

--------------------------------------------------------------------------------





not then satisfied, and in each such case directing such L/C Issuer not to
permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Company
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Company and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the Company shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified the applicable L/C
Issuer promptly following receipt of the notice of drawing that the Company will
reimburse the applicable L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the applicable L/C Issuer shall notify the Company of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. on the date of any payment by
the applicable L/C Issuer under a Letter of Credit to be reimbursed in Dollars,
or the Applicable Time on the date of any payment by the applicable L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Company shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.04(c)(i) and (B) the Dollar amount paid by the
Company, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing. If the Company fails to
so reimburse the applicable L/C Issuer by such time, such L/C Issuer shall
promptly notify the Administrative Agent of the Honor Date and the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the Administrative Agent
shall promptly notify each Lender of the amount of such Lender’s Applicable
Percentage thereof. In such event, the Company shall be deemed to have requested
a Committed Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a


47

--------------------------------------------------------------------------------





Committed Loan Notice). Any notice given by any L/C Issuer or the Administrative
Agent pursuant to this Section 2.04(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the applicable L/C Issuer, in Dollars, at
the Administrative Agent’s Office for Dollar-denominated payments in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
12:00 noon on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.04(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Committed
Loan to the Company in such amount. The Administrative Agent shall remit the
funds so received to the applicable L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.04(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.04.
(iv)    Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.04(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of the applicable L/C
Issuer.
(v)    Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, the Company or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company to reimburse the applicable L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.


48

--------------------------------------------------------------------------------





(vi)    If any Lender fails to make available to the Administrative Agent for
the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), then, without limiting the other provisions of
this Agreement, the applicable L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by such
L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid (net of such interest
and fees) shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the applicable L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this subsection (vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Company or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in Dollars in the same funds as those received by the
Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.04(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
subsection shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Company to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


49

--------------------------------------------------------------------------------





(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the applicable L/C Issuer of any requirement that exists for
such L/C Issuer’s protection and not the protection of the Company or any waiver
by such L/C Issuer which does not in fact materially prejudice the Company;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the applicable L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;
(vii)    any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or in the
relevant currency markets generally; or
(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.
The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s


50

--------------------------------------------------------------------------------





instructions or other irregularity, the Company will immediately notify the
applicable L/C Issuer. The Company shall be conclusively deemed to have waived
any such claim against the applicable L/C Issuer and its correspondents unless
such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in Section 2.04(e)(i)
through (ix); provided, however, that anything in such clauses to the contrary
notwithstanding, the Company may have a claim against the applicable L/C Issuer,
and the applicable L/C Issuer may be liable to the Company, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Company which the Company proves were caused by the
applicable L/C Issuer’s willful misconduct or gross negligence or the applicable
L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
Each L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.
(g)    [Reserved].
(h)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Company when a Letter of
Credit is


51

--------------------------------------------------------------------------------





issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance (the “UCP”) shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the Company
for, and no L/C Issuer’s rights and remedies against the Company shall be
impaired by, any action or inaction of any L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice to the
extent such Letter of Credit expressly chooses or incorporates such law or
practice.
(i)    Letter of Credit Fees. The Company shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) (i) for each commercial Letter
of Credit equal to 50% times the Applicable Rate times the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit, and (ii) for
each standby Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily amount available to be drawn under such Letter of
Credit; provided that any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable L/C Issuer pursuant to this Section 2.04 shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.20(a)(iv), with the balance of
such fee, if any, payable to the applicable L/C Issuer for its own account. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. Letter of Credit Fees shall be (i) computed on a quarterly
basis in arrears and (ii) due and payable on the first Business Day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate or
50% of such Applicable Rate, as the case may be, separately for each period
during such quarter that such Applicable Rate was in effect.
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Company shall pay directly to the applicable L/C Issuer for its own
account, in Dollars, a fronting fee (i) with respect to each commercial Letter
of Credit, at the rate specified in the Bank of America Fee Letter (with respect
to Letters of Credit issued by Bank of America) or at the rate separately agreed
in writing from time to time between the


52

--------------------------------------------------------------------------------





Company and any other L/C Issuer, computed on the Dollar Equivalent of the
amount of such Letter of Credit, and payable upon the issuance thereof, (ii)
with respect to any amendment of a commercial Letter of Credit increasing the
amount of such Letter of Credit, at a rate separately agreed between the Company
and the applicable L/C Issuer, computed on the Dollar Equivalent of the amount
of such increase, and payable upon the effectiveness of such amendment, and
(iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the Bank of America Fee Letter (with respect to Letters of Credit
issued by Bank of America) or at the rate separately agreed from time to time
between the Company and any other L/C Issuer, computed on the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears, and due and payable on the first Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09. In
addition, the Company shall pay directly to the applicable L/C Issuer for its
own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Company shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Company hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Subsidiaries.
(m)    Reporting of Letter of Credit Information. At any time any Person is an
L/C Issuer and is not the Administrative Agent or an Affiliate thereof, then (i)
on the last Business Day of each calendar month, (ii) on each date that a Letter
of Credit is amended, terminated or otherwise expires, (iii) on each date that
an L/C Credit Extension occurs with respect to any Letter of Credit, and (iv)
upon the request of the Administrative Agent, each L/C Issuer (or, in the case
of part (ii), (iii) or (iv), the applicable L/C Issuer) shall deliver to the
Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information (including, without
limitation, any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such L/C Issuer) with respect to each Letter of
Credit issued by such L/C Issuer that is outstanding hereunder. No failure on
the part of any L/C Issuer to provide such information pursuant to this Section
2.04(m) shall limit the obligation of the Company or any Lender hereunder with
respect


53

--------------------------------------------------------------------------------





to its reimbursement and participation obligations, respectively, pursuant to
this Section 2.04.
2.05    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.05, to make loans (each such loan, a “Swing Line
Loan”) to the Company from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment, and provided, further, that the Company
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.05, prepay under
Section 2.06, and reborrow under this Section 2.05. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan. Notwithstanding the foregoing, the Swing
Line Lender shall not be required to make a Swing Line Loan at any time that any
Lender is a Defaulting Lender, unless the Swing Line Lender has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to the
Swing Line Lender (in its sole discretion) with the Company or such Lender to
eliminate the Swing Line Lender’s actual or potential Fronting Exposure (after
giving effect to Section 2.20(a)(iv)) with respect to the Defaulting Lender
arising from either the Swing Line Loan then proposed to be issued or that Swing
Line Loan and all other Swing Line Loans as to which the Swing Line Lender has
actual or potential Fronting Exposure, as it may elect in its sole discretion.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given (A) by telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 12:00 noon on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be in a minimum
amount of $1,000,000, and (ii) the requested borrowing date, which


54

--------------------------------------------------------------------------------





shall be a Business Day. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 1:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the proviso to the first sentence of Section 2.05(a), or (B) that one or more
of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender will,
not later than 2:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Company at its
office by crediting the account of the Company on the books of the Swing Line
Lender in Same Day Funds.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate
Committed Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Company with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in Same Day Funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office for Dollar-denominated
payments not later than 12:00 noon on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.05(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Committed Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.05(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.05(c)(i) shall be deemed payment in respect of such
participation.


55

--------------------------------------------------------------------------------





(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid (net of such interest and fees) shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this subsection (iii) shall be
conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.05(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.05(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders


56

--------------------------------------------------------------------------------





under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.05 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.06    Prepayments.
(a)    Each Borrower may, upon notice from the Company to the Administrative
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (C) on the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof or, if less, the entire principal amount thereof
then outstanding, or in the case of prepayments under this clause (ii) of Loans
denominated in Alternative Currencies, the Dollar Equivalent in accordance with
Section 1.04. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid, the applicable
Borrower and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.20, each such prepayment
shall be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.
(b)    [Reserved].
(c)    The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 12:00


57

--------------------------------------------------------------------------------





noon on the date of the prepayment, and (ii) any such prepayment shall be (A) in
a minimum principal amount of $1,000,000 or a whole multiple of $1,000,000 in
excess thereof or (B) for the entire amount thereof outstanding. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.
(d)    If the Administrative Agent notifies the Company at any time that the
Total Outstandings at such time exceed an amount equal to 105% of the Aggregate
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Loans and/or the Company shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Aggregate Commitments then in effect; provided, however, that,
subject to the provisions of Section 2.19(a)(ii), the Company shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.06(d) unless after the prepayment in full of the Loans, the Total Outstandings
exceed the Aggregate Commitments then in effect. The Administrative Agent may,
at any time and from time to time after the initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of further exchange rate fluctuations.
(e)    If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Loans denominated in Alternative Currencies plus the
Outstanding Amount of all L/C Obligations denominated in Alternative Currencies
at such time exceeds an amount equal to 105% of the Alternative Currency
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Loans in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Alternative Currency Sublimit then in effect.
(f)    If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Loans made to the Designated Borrowers at such time
exceeds an amount equal to 105% of the Designated Borrower Sublimit then in
effect, then, within two Business Days after receipt of such notice, one or more
Designated Borrowers shall prepay Loans in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Designated Borrower Sublimit then in effect.
2.07    Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
three Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect


58

--------------------------------------------------------------------------------





to any reduction of the Aggregate Commitments, the Alternative Currency
Sublimit, the Letter of Credit Sublimit, the Swing Line Sublimit or the
Designated Borrower Sublimit exceeds the amount of the Aggregate Commitments,
the applicable sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. The amount of
any such Aggregate Commitment reduction shall not be applied to the Alternative
Currency Sublimit, the Letter of Credit Sublimit or the Designated Borrower
Sublimit unless otherwise specified by the Company. The Company may from time to
time, upon not less than three Business Days’ notice from the Company to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), reduce the Designated Borrower
Sublimit by $50,000,000 or any whole multiple thereof, without any corresponding
reduction in the Aggregate Commitments; provided that such reduction shall only
be permitted if, after giving effect thereto, the outstanding Loans payable by
the Designated Borrowers do not exceed the Designated Borrower Sublimit as so
reduced. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination. Notwithstanding
anything to the contrary contained in this Agreement, any such notice of the
termination of all of the Aggregate Commitments, may state that it is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Company (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.
2.08    Repayment of Loans.
(a)    Each Borrower shall repay to the Lenders on the Maturity Date applicable
to each such Lender the aggregate principal amount of Committed Loans made to
such Borrower and outstanding on such date.
(b)    Reserved.
(c)    The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.
2.09    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to, at the Company’s option, (x) the Base Rate plus the
Applicable Rate or (y) such other rate mutually agreed to by the Company and the
Swing Line Lender at the time of the borrowing of such Swing Line Loan.


59

--------------------------------------------------------------------------------





(b)    (a)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(i)    If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.
2.10    Fees. In addition to certain fees described in Sections 2.04(i) and (j):
(a)    Facility Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee in Dollars equal to the Applicable Rate times the actual daily amount of the
Aggregate Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Committed Loans, Swing Line Loans and L/C
Obligations), regardless of usage, subject to adjustment as provided in Section
2.20. The facility fee shall accrue at all times during the Availability Period
(and thereafter so long as any Committed Loans, Swing Line Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period (and, if applicable, thereafter
on demand). The facility fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during


60

--------------------------------------------------------------------------------





any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
(b)    Other Fees. The Company shall pay to the Arrangers and the Administrative
Agent, in Dollars, fees in the amounts and at the times specified in the
respective Fee Letters, which fees shall be for the respective accounts of the
Administrative Agent, Arrangers and the Lenders as specified in the respective
Fee Letters. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
2.11    Computation of Interest and Fees.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Committed Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.13(a), bear interest for one day. Each determination by the Administrative
Agent (or, if applicable, the Swing Line Lender or applicable L/C Issuer) of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Required Lenders determine that (i) the Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Leverage Ratio would have resulted in higher pricing for such period, the
Company shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the applicable
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Company under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This clause (b) shall not limit the rights
of the Administrative Agent, any Lender or any L/C Issuer, as the case may be,
under Section 2.04(c)(iii), 2.04(i) or 2.09(b) or under Article VIII, except
that any additional interest or fees under this paragraph shall not be due and
payable until such demand is made for such payment by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Company under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or any L/C Issuer) and accordingly, any


61

--------------------------------------------------------------------------------





nonpayment of such interest as result of any such demand not having been made
shall not constitute a Default (whether retroactively or otherwise), and none of
such additional amounts shall be deemed overdue or accrue interest at the
Default Rate, in each case at any time prior to the date that is five (5)
Business Days following such demand.
2.12    Evidence of Debt.
(a)    The Credit Extensions made by each Lender and each L/C Issuer shall be
evidenced by one or more accounts or records maintained by such Lender or such
L/C Issuer and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
or such L/C Issuer shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders or such L/C Issuer to the Borrowers
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any L/C Issuer and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans to the Borrowers in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.13    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by any Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 1:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative


62

--------------------------------------------------------------------------------





Currency and in Same Day Funds not later than the Applicable Time specified by
the Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 1:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    (a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.


63

--------------------------------------------------------------------------------





(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the applicable L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or a Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.14    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other


64

--------------------------------------------------------------------------------





Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender and including any payment made
to a Non-Extending Lender on its Maturity Date), (y) the application of Cash
Collateral provided for in Section 2.19, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to a Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
2.15    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Company
may, from time to time, request by notice to the Administrative Agent (x) one or
more increases in the Aggregate Commitments in the form of revolving Loans
(each, a “Revolving Credit Increase”) or (y) one or more term loan tranches to
be made available to the Company (each, an “Incremental Term Loan”; each
Incremental Term Loan and each Revolving Credit Increase, collectively, referred
to as the “Incremental Increases”); provided that (i) the principal amount for
all such Incremental Increases in the aggregate since the Closing Date
(including the then requested Incremental Increase) shall not exceed
$400,000,000; (ii) any such request for an Incremental Increase shall be in a
minimum amount of $50,000,000 (or a lesser amount in the event such amount
represents all remaining availability under this Section); (iii) each
Incremental Term Loan shall have an Applicable Rate or pricing grid, maturity
date, mandatory prepayments and an amortization schedule as determined by the
Lenders providing such Incremental Term Loans and the Company; (iv) each
Revolving Credit Increase shall have the same terms (other than as to fees
payable at the closing thereof) and be pursuant to the same documentation as the
revolving Loans provided hereunder on the Closing Date; (v) except as provided
in clause (iii) above, with respect to any Incremental Term Loan, this Agreement
and the other Loan Documents may


65

--------------------------------------------------------------------------------





be amended, in form and substance reasonably satisfactory to the Administrative
Agent, the Company and the lenders providing such Incremental Term Loan (and no
other Lenders), to the extent necessary to include such terms as are customary
for a term loan commitment, including assignments and voting provisions;
provided that if any terms taken as a whole are materially more favorable to the
applicable lenders providing such Incremental Term Loan than terms applicable
under this Agreement and the other Loan Documents (prior to such amendment), as
reasonably determined by the Administrative Agent in consultation with the
Company, then such terms shall be added for the benefit of all the Lenders
hereunder (except to the extent such terms apply only after the latest Maturity
Date prior to such Incremental Term Loan); and (vi) each Incremental Increase
shall constitute Obligations hereunder and shall be guaranteed pursuant to the
terms of the Guaranty on a pari passu basis with the other Obligations hereunder
and shall be unsecured. At the option of the Company, Incremental Increases may
be (but shall not be required to be) provided by any existing Lender or by other
persons in accordance with subsection (c) below. At the time of sending such
notice, the Company (in consultation with the Administrative Agent) shall
specify whether such Incremental Increase is being offered to existing Lenders
and, if so, the time period within which each Lender is requested to respond.
(b)    Lender Elections to Increase. To the extent applicable, each Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to increase its Commitment and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested increase. Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder. If the Lenders do not agree to the
full amount of a requested increase, or if the Company elects not to offer such
increase to the existing Lenders, then subject to the approval of the
Administrative Agent (and, in the case of a Revolving Credit Increase, the Swing
Line Lender and each L/C Issuer) (which approvals shall not be unreasonably
withheld), the Company may invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
(d)    Effective Date and Allocations. The Administrative Agent and the Company
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of each Incremental Increase. The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such Incremental
Increase and the Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to each
Incremental Increase, the Company and, in connection with a Revolving Credit
Increase, each other Borrower, shall (x) deliver to the Administrative Agent a
certificate dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of the Company or Borrower, if
applicable, (i) certifying and attaching the


66

--------------------------------------------------------------------------------





resolutions adopted by the Company or Borrower approving or consenting to such
Incremental Increase (which, with respect to any such Loan Party, may, if
applicable, be the resolutions entered into by such Loan Party in connection
with the incurrence of the Obligations on the Closing Date), and (ii) certifying
that, before and after giving effect to such Incremental Increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in Section 5.11(a) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and 6.01(b); provided that any
representation and warranty qualified by materiality, Material Adverse Effect or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects, (B) the Company is in pro forma
compliance with the financial covenants contained in Section 7.15 and (C) no
Default or Event of Default exists; provided that if such Incremental Increase
is being provided in connection with a Limited Condition Transaction, such
certificate shall provide that the above requirements were satisfied in
accordance with Section 1.10 and (y)(A) upon the reasonable request of any
Person providing such Incremental Increase made at least ten days prior to the
date of such extension, the Company shall have provided to such Person the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the Act, in each case at least five days prior to the Increase Effective Date
and (B) at least five days prior to the date of such extension, if any
applicable Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, the applicable Borrower shall deliver a Beneficial
Ownership Certification to the Person so requesting. The Borrowers shall prepay
any Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Committed Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.14 or 11.01 to the contrary.
2.16    Extension of Maturity Date.
(a)    Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than the second
anniversary of the Closing Date and not later than 50 days prior to the Maturity
Date, make a one-time request that each Lender extend such Lender’s Maturity
Date for one year, which such request shall indicate the date by which each
Lender shall respond to such request (which shall not be earlier than 30 days
after the date the Administrative Agent is notified of such request) (such date,
the “Notice Date”) and the date on which such extension shall be effective
(which shall not be earlier than 35 days after the date the Administrative Agent


67

--------------------------------------------------------------------------------





is notified of such request, unless otherwise agreed by the Administrative Agent
in its sole discretion) (such date, the “Effective Date”).
(b)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given on or
prior to the Notice Date, advise the Administrative Agent whether or not such
Lender agrees to such extension (and each Lender that determines not to so
extend its Maturity Date (a “Non-Extending Lender”)) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Notice Date) and any Lender that does not so advise the
Administrative Agent on or before the Notice Date shall be deemed to be a
Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Company of each Lender’s determination under this Section promptly,
in any event not more than three Business Days after the Notice Date.
(d)    Additional Commitment Lenders. The Company shall have the right at any
time prior to the Maturity Date prior to giving effect to the extension to
replace each Non-Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) in accordance with the procedures provided in Section 11.13,
each of which Additional Commitment Lenders shall have entered into an
Assignment and Assumption pursuant to which such Additional Commitment Lender
shall, effective as of the date of such Assignment and Assumption, undertake a
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date).
(e)    Minimum Extension Requirement. Effective as of the Effective Date, the
Maturity Date of each Extending Lender and of each Additional Commitment Lender
shall be extended to the date falling one year after the Maturity Date (except
that, if such date is not a Business Day, such Maturity Date as so extended
shall be the next preceding Business Day) and each Additional Commitment Lender
shall thereupon become a “Lender” for all purposes of this Agreement.
(f)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Maturity Date pursuant to this Section shall not be
effective with respect to any Lender unless:
(i)    no Default shall have occurred and be continuing on the Effective Date of
such extension and after giving effect thereto;
(ii)    the representations and warranties contained in this Agreement are true
and correct in all material respects on and as of the Effective Date of such
extension and after giving effect thereto, as though made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific


68

--------------------------------------------------------------------------------





date); provided that any representation and warranty qualified by materiality,
Material Adverse Effect or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects; and
(iii)    the Administrative Agent shall have received a certificate from the
Company signed by a Responsible Officer on behalf of the Company certifying the
accuracy of the foregoing clauses (i) and (ii).
(g)    Maturity Date for Non-Extending Lenders. On the Maturity Date of each
Non-Extending Lender, the Borrowers shall repay such Non-Extending Lender in
accordance with Section 2.08 and after giving effect thereto shall prepay any
Committed Loans outstanding on such date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep outstanding
Committed Loans ratable with any revised Applicable Percentages of the
respective Lenders effective as of such date.
(h)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 11.01 to the contrary.
2.17    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Arrangers and the Lenders, are arm’s-length commercial transactions between the
Borrowers and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
of the Borrowers has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrowers are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Arranger and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrowers or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Arranger nor any Lender has any obligation to the Borrowers or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective
Affiliates, and neither the Administrative Agent, any Arranger nor any Lender
has any obligation to disclose any of such interests to the Borrowers or their
respective Affiliates. To the fullest extent permitted by law, each Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent, any Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby, provided that the foregoing shall not be
construed as a release of any obligations that are expressly stated to be duties
hereunder.


69

--------------------------------------------------------------------------------





2.18    Designated Borrowers.
(a)    The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
Subsidiary of the Company that is a Foreign Subsidiary (an “Applicant Borrower”)
as a Designated Borrower to receive Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit F (a “Designated Borrower Request and Assumption Agreement”); provided
that (1) such Applicant Borrower is incorporated (or similarly organized) in a
jurisdiction as to which all Lenders have confirmed to the Administrative Agent
their ability and willingness to make Committed Loans into such jurisdiction and
(2) in no event shall there be more than seven Designated Borrowers at any one
time; provided, however, that each Lender hereby confirms its ability and
willingness to make Committed Loans to a Designated Borrower into the following
jurisdictions: (i) the Netherlands, (ii) the Federal Republic of Germany, (iii)
the Republic of Ireland, (iv) England and (v) Canada.
(b)    The parties hereto acknowledge and agree that prior to any Applicant
Borrower becoming entitled to utilize the credit facilities provided for herein
the Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel (including, without
limitation, opinions of appropriate counsel to such Applicant Borrower) and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be requested by the
Administrative Agent or the Required Lenders in their sole discretion
(including, without limitation, all documentation and other information
requested to comply with Section 11.16), and Notes signed by such new Borrowers
to the extent any Lenders so require.
(c)    Upon receipt of an executed and completed Designated Borrower Request and
Assumption Agreement, the Administrative Agent shall promptly forward such
Designated Borrower Request and Assumption Agreement to the Lenders. Any Lender
not objecting to an Applicant Borrower within 5 Business Days of its receipt of
such Designated Borrower Request and Assumption Agreement shall be deemed to
have agreed that such Applicant Borrower shall be entitled to receive Loans
hereunder. If the Administrative Agent and the Required Lenders agree that an
Applicant Borrower shall be entitled to receive Loans hereunder, then promptly
following receipt of all such requested resolutions, incumbency certificates,
opinions of counsel and other documents or information, the Administrative Agent
shall send a notice in substantially the form of Exhibit G (a “Designated
Borrower Notice”) to the Company and the Lenders specifying the effective date
upon which the Applicant Borrower shall constitute a Designated Borrower for
purposes hereof, whereupon each of the Lenders agrees to permit such Designated
Borrower to receive Loans hereunder, on the terms and conditions set forth
herein, and each of the parties agrees that such Designated Borrower otherwise
shall be a Borrower for all purposes of this Agreement; provided that no
Committed Loan Notice may be submitted by or on behalf of such Designated
Borrower until the date five Business


70

--------------------------------------------------------------------------------





Days after such effective date. In addition, each of the Required Lenders
approving the addition of such Designated Borrower hereunder further agrees that
such approval shall also constitute its consent to the Administrative Agent (on
behalf of such Required Lenders) entering into an amendment to this Agreement
and any other Loan Document with the Borrowers in connection with the addition
of such Designated Borrower to the extent such amendment (i) is reasonably
necessary either to permit, or to reduce or eliminate any Taxes that might
otherwise be payable in connection with, the making of Loans to such Designated
Borrower as a result of the jurisdiction of formation thereof and (ii) is not
materially adverse to the interests of the Lenders.
(d)    The Obligations of each Designated Borrower shall be guaranteed by the
Company pursuant to the Guaranty. The Obligations of all Designated Borrowers
shall be several in nature.
(e)    Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.18 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.
(f)    In connection with each additional Applicant Borrower, the Company may,
subject to the written approval of the Administrative Agent and the Required
Lenders, request an increase in the Designated Borrower Sublimit (which, for the
avoidance of doubt, shall in no event increase the Aggregate Commitments) by an
amount for all such requests not exceeding $100,000,000; provided that (i) no
Default shall exist, (ii) any such request for an increase shall be in a minimum
amount of $50,000,000, and (iii) the Company may make a maximum of two such
requests hereunder.
(g)    The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.
2.19    Cash Collateral.


71

--------------------------------------------------------------------------------





(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the applicable L/C Issuer, if (i) such L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding or (iii) the Company shall
be required to provide Cash Collateral pursuant to Section 8.02(c), the Company
shall, in each case, immediately (in the case of clause (iii) above) or within
one Business Day (in all other cases) following such request, Cash Collateralize
the then Outstanding Amount of all L/C Obligations. At any time that there shall
exist a Defaulting Lender, immediately upon the request of the Administrative
Agent or any L/C Issuer, the Company shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.20(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Company,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.19(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent as herein provided, or that the total amount of such Cash Collateral is
less than the applicable Fronting Exposure and other obligations secured
thereby, the Company or the relevant Defaulting Lender will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
The Company shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.19 or Sections
2.04, 2.06, 2.20 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b))) or (ii) the


72

--------------------------------------------------------------------------------





Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided that (x) Cash Collateral furnished by or on behalf of a
Borrower shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.19 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the applicable L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.
2.20    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to an L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the applicable L/C Issuer or the Company, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; fourth, as the Company may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender and
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.19; sixth, to the payment of any amounts owing to the
Lenders, any L/C Issuer or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, any L/C Issuer or Swing
Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that


73

--------------------------------------------------------------------------------





Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or L/C Borrowings were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Borrowings
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Borrowings owed to, that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.20(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall be entitled to receive
any facility fee pursuant to Section 2.10(a) for any period during which that
Lender is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Committed Loans funded by it and (2) its Applicable
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.04, Section 2.19, or Section 2.20(a)(ii),
as applicable (and the Company shall (A) be required to pay to each of the
applicable L/C Issuer and the Swing Line Lender, as applicable, the amount of
such fee allocable to its Fronting Exposure arising from that Defaulting Lender
and (B) not be required to pay the remaining amount of such fee that otherwise
would have been required to have been paid to that Defaulting Lender) and (y)
shall be limited in its right to receive Letter of Credit Fees as provided in
Section 2.04(i).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.04 and 2.05, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided that (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Committed Loans of that Lender. Subject to
Section 11.20, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’


74

--------------------------------------------------------------------------------





Fronting Exposure and (y) second, Cash Collateralize the L/C Issuers’ Fronting
Exposure in accordance with the procedures set forth in Section 2.19.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, Swing
Line Lender and each L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.20(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable Law, provided that if the Administrative Agent
or any Borrower shall be required by applicable law to deduct or withhold any
Taxes from such payments, then (i) if such Taxes are Indemnified Taxes or Other
Taxes (but subject to subsection (b) below), the sum payable by the applicable
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including withholding and deductions
applicable to additional sums payable under this Section), the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such withholding or deductions been made, (ii)
such Borrower, or if applicable the Administrative Agent, shall make such
withholdings or deductions and (iii) such Borrower, or if applicable the
Administrative Agent, shall timely pay the full amount so withheld or deducted
by it to the relevant Governmental Authority in accordance with applicable law.
(b)    Payments by UK Borrowers. A payment shall not be increased under
subsection (a)(i) above by reason of a UK Tax Deduction, if on the date on which
the payment falls due:


75

--------------------------------------------------------------------------------





(i)    the payment could have been made to the relevant Lender without a UK Tax
Deduction if the Lender had been a UK Qualifying Lender, but on that date that
Lender is not or has ceased to be a UK Qualifying Lender other than as a result
of any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration, or application of) any law or double
taxation agreement or any published practice or published concession of any
relevant taxing authority; or
(ii)    the relevant Lender is a UK Qualifying Lender solely by virtue of
subsection (ii) of the definition of “UK Qualifying Lender” and: (A) an officer
of HM Revenue & Customs has given (and not revoked) a direction (a “Direction”)
under section 931 of the UK ITA which relates to the payment and that Lender has
received from the UK Borrower making the payment a certified copy of that
Direction; and (B) the payment could have been made to the Lender without any UK
Tax Deduction if that Direction had not been made; or
(iii)    the relevant Lender is a UK Qualifying Lender solely by virtue of
subsection (ii) of the definition of “UK Qualifying Lender” and: (A) the
relevant Lender has not given a UK Tax Confirmation to the UK Borrower; and (B)
the payment could have been made to the Lender without any UK Tax Deduction if
the Lender had given a UK Tax Confirmation to the UK Borrower, on the basis that
the UK Tax Confirmation would have enabled the UK Borrower to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the UK ITA; or
(iv)    the relevant Lender is a UK Treaty Lender and the UK Borrower making the
payment is able to demonstrate that the payment could have been made to the
Lender without the UK Tax Deduction had that Lender complied with its
obligations under subsections (f)(iv) and (v) (as applicable) below.
(c)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(d)    Tax Indemnification. (i) Each applicable Borrower shall indemnify the
Administrative Agent, each applicable Lender and each applicable L/C Issuer,
within 30 days after written demand (accompanied by appropriate documentation)
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section but only to the extent necessary to preserve
the after-tax yield the Lender would have received if such Indemnified Taxes or
Other Taxes or Taxes imposed thereon had not been imposed) withheld or deducted
on payments to, or paid by, the Administrative Agent, such Lender or such L/C
Issuer, as the case may be, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority (except to the extent such Indemnified Taxes or Other Taxes would have
been compensated for by an increased payment under subsection (a) above, but was
not so compensated solely because one of the exclusions in subsection (b)
applied).


76

--------------------------------------------------------------------------------





(ii)    Each Lender and each L/C Issuer shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (A) any Taxes
(but, with respect to Indemnified Taxes, only to the extent that the Borrowers
have not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of any Borrower to do so) attributable to
such Lender or such L/C Issuer that are payable or paid by the Administrative
Agent in connection with any Loan Document and (B) any Taxes attributable to the
Lender’s failure to comply with Section 11.06(d), and in each case, any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the nature and amount of such
payment or liability delivered to any Lender or any L/C Issuer by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
each L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).
(e)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(f)    Status of Lenders. (i) Each Foreign Lender shall deliver to the Company
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Company (on behalf of such Borrower) or the Administrative Agent), but
only if such Foreign Lender is legally entitled to do so, whichever of the
following is applicable:
(A)    duly completed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E, as applicable, claiming eligibility for benefits of an income tax
treaty to which the United States is a party,
(B)    duly completed copies of Internal Revenue Service Form W-8ECI,
(C)    duly completed copies of Internal Revenue Service Form W-8IMY and all
required supporting documentation.
(D)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (i) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (ii) a “10 percent shareholder” of the Company
within the meaning of section 881(c)(3)(B) of the Code, or (iii) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E, as
applicable, or


77

--------------------------------------------------------------------------------





(E)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made.
(ii)     Each Lender that is not a Foreign Lender shall on or before the date
such Lender becomes a Lender under this Agreement provide to the Company (with a
copy to the Administrative Agent) a duly completed copy of Internal Revenue
Service Form W‑9 or such other documentation or information prescribed by
applicable Laws or reasonably requested by the Company (on behalf of a Borrower)
or the Administrative Agent as will enable such Borrower or the Administrative
Agent, as the case may be, to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
(iii)     If any Foreign Lender sells, assigns, grants a participation in, or
otherwise ceases to be the beneficial owner of any portion of its Loans, such
Foreign Lender shall deliver to the Administrative Agent a revised duly executed
IRS Form W-8BEN or Form W-8BEN-E, as applicable, or IRS Form W‑8ECI (or
successor or replacement forms) reflecting the portion of the Loans the Foreign
Lender has retained and a duly executed W‑8IMY (or successor or replacement
form), including required attachments, reflecting the portion of its Loans sold.
If such Person fails to deliver the above forms or other documentation, then the
Administrative Agent may withhold from any interest payment to such Person an
amount equivalent to the applicable withholding tax imposed by Sections 1441 and
1442 of the Code, without reduction, and such Person may not collect any such
payments from the Company. If any Governmental Authority asserts that the
Administrative Agent did not properly withhold any tax or other amount from
payments made in respect of such Person, such Person shall indemnify the
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Administrative Agent
under this Section, and costs and expenses (including all reasonable
out-of-pocket fees and disbursements of any law firm or other external counsel,
the allocated costs of internal legal services and all disbursements of internal
counsel) of the Administrative Agent.
(iv)    Without limiting the obligations of the Lenders set forth above
regarding delivery of certain forms and documents to establish each Lender’s
status for U.S. withholding tax purposes, each Lender agrees promptly to deliver
to the Administrative Agent or the Company, as the Administrative Agent or the
Company shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender by any Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in such other jurisdiction. Each
Lender shall promptly (A) notify the Administrative Agent and the Company of any
change in circumstances which would


78

--------------------------------------------------------------------------------





modify or render invalid any such claimed exemption or reduction, and (B) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any such jurisdiction that such Borrower make any deduction or
withholding for taxes from amounts payable to such Lender. Additionally, such
Borrower shall promptly deliver to the Administrative Agent or any Lender, as
the Administrative Agent or such Lender shall reasonably request, on or prior to
the Closing Date in the case of the Company or the date such Designated Borrower
becomes a Borrower hereunder, and in a timely fashion thereafter, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction. Each Lender agrees that if any form or certification it
previously delivered pursuant to this subsection (f) expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the applicable Borrower and the Administrative Agent in writing
of its legal inability to do so.
(v)    A UK Treaty Lender that holds a passport under the HM Revenue & Customs
DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall confirm in writing its scheme reference number and its
jurisdiction of tax residence to any UK Borrower and the Administrative Agent,
and, having done so, that Lender shall be under no obligation pursuant to
subsection (iv) above in respect of an advance to any such UK Borrower. If a UK
Treaty Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with this subsection (v) and: (a) a UK Borrower
making a payment to that Lender has not made a UK Borrower DTTP Filing in
respect of that Lender; or (b) a UK Borrower making a payment to that Lender has
made a UK Borrower DTTP Filing but (A) that UK Borrower DTTP Filing has been
rejected by HM Revenue & Customs; or (B) HM Revenue & Customs have not given the
UK Borrower authority to make payments to that Lender without a UK Tax Deduction
within 60 days of the date of the UK Borrower DTTP Filing, and in each case, the
UK Borrower has notified that Lender in writing, that Lender and the UK Borrower
shall co-operate in completing any procedural formalities necessary for that UK
Borrower to obtain authorization to make that payment without a UK Tax
Deduction.
(vi)    If a UK Treaty Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with subsection (v) above, no UK
Borrower shall make a UK Borrower DTTP Filing or file any other form relating to
the HM Revenue & Customs DT Treaty Passport scheme in respect of that Lender’s
Loan(s) unless that Lender otherwise agrees.
(vii)    A UK Borrower shall, promptly on making a UK Borrower DTTP Filing,
deliver a copy of that UK Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant UK Treaty Lender.


79

--------------------------------------------------------------------------------





(viii)    A UK Qualifying Non-Bank Lender which becomes a party to this
Agreement gives a UK Tax Confirmation to any UK Borrower by entering into this
Agreement. A UK Qualifying Non-Bank Lender shall promptly notify any UK Borrower
and the Administrative Agent if there is any change in the position from that
set out in the UK Tax Confirmation.
(ix)    Each Lender in respect of a UK Borrower which becomes a party to this
Agreement after the date of this Agreement shall indicate in the Assignment and
Assumption, and for the benefit of the Administrative Agent and without
liability to any Borrower, which of the following categories it falls in: (A)
not a UK Qualifying Lender; (B) a UK Qualifying Lender (other than a UK Treaty
Lender); or (C) a UK Treaty Lender. If a Lender fails to indicate its status in
accordance with this subsection (ix) then such Lender shall be treated for the
purposes of this Agreement (including by each UK Borrower) as if it is not a UK
Qualifying Lender until such time as it notifies the Administrative Agent which
category applies (and the Administrative Agent, upon receipt of such
notification, shall inform each UK Borrower).
(x)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the applicable Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the applicable Borrower or the Administrative Agent as may be
necessary for the applicable Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
3.01, the term “applicable law” includes FATCA, and solely for purposes of this
clause (x), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(g)    Treatment of Certain Refunds. If the Administrative Agent, any Lender or
any L/C Issuer determines, in its sole discretion, that it has received a refund
of any Indemnified Taxes or Other Taxes as to which it has been indemnified by
any Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section, it shall pay to such Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Borrower under this Section with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed


80

--------------------------------------------------------------------------------





by the relevant Governmental Authority) to the Administrative Agent, such Lender
or such L/C Issuer in the event the Administrative Agent, such Lender or such
L/C Issuer is required to repay such refund to such Governmental Authority.
Without prejudice to the generality of the preceding sentence, in the event that
(i) a UK Tax Deduction is required to be made in connection with a payment to a
Lender which is a UK Treaty Lender and (ii) an increased payment is made in
connection with such UK Tax Deduction pursuant to subsection (a) above, then
such Lender shall reasonably cooperate with the relevant UK Borrower in order to
obtain a refund of the amount of such UK Tax Deduction from HM Revenue & Customs
(and, in the event that the amount of such UK Tax Deduction is refunded to such
Lender, such Lender shall without unreasonable delay reimburse such amount to
the relevant UK Borrower so that the Lender is in the same after-Tax position
that it would have been if such increased payment had not been made by the UK
Borrower). This subsection shall not be construed to require the Administrative
Agent, any Lender or any L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.
(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation and/or replacement of the Administrative Agent, any assignment
of rights by, or the replacement of, a Lender or an L/C Issuer, the termination
of the Aggregate Commitments and the repayment, satisfaction or other discharge
of all other Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans (whether
denominated in Dollars or an Alternative Currency) whose interest is determined
by reference to the Eurocurrency Rate, or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Committed Loans to
Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or convert all such
Eurocurrency Rate Loans (in the case of Loans made to the Company in Dollars) of
such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate) or to Loans bearing interest at the Cost of Funds Rate plus the
Applicable Rate for Eurocurrency Rate Loans (in the case of any other Loan),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate


81

--------------------------------------------------------------------------------





Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the Borrowers shall also pay accrued interest on
the amount so prepaid or converted.
3.03    Inability to Determine Rates.
(a)     If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(B) (x) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan and (y)
the circumstances described in Section 3.03(c)(i) do not apply (in each case
with respect to clause (a)(i) above, “Impacted Loans”), or (ii) the
Administrative Agent or the Required Lenders determine that for any reason the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Company and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans in the affected
currency or currencies shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
the Required Lenders described in clause (ii) of Section 3.03(a), until the
Administrative Agent upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Company or the applicable Designated
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Company, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (i) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of Section 3.03(a), (ii) the


82

--------------------------------------------------------------------------------





Administrative Agent or the Required Lenders notify the Administrative Agent and
the Company that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (iii) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Company written notice thereof.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Company or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Company) that the Company or Required Lenders (as applicable) have
determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Company unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.


83

--------------------------------------------------------------------------------





If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Company or the applicable Designated Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in a LIBOR Quoted Currency (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein. Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Agreement.
For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Company, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
3.04    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement reflected in the Eurocurrency
Rate) or any L/C Issuer;
(ii)    subject any Lender or any L/C Issuer to any tax of any kind whatsoever
on or with respect to this Agreement, any Letter of Credit, any participation in
a Letter of Credit or any Eurocurrency Rate Loan made by it or change the basis
of taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer); or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit issued by such L/C Issuer
or participation therein;


84

--------------------------------------------------------------------------------





and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) on demand to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
L/C Issuer’s policies and the policies of such Lender’s or L/C Issuer’s holding
company with respect to capital adequacy), then from time to time the Company
will pay (or cause the applicable Designated Borrower to pay) to such Lender or
such L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or such L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Company shall not be
required to compensate a Lender or such L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than ninety days prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to


85

--------------------------------------------------------------------------------





such increased costs or reductions is retroactive, then the ninety day period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)    Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which
shall be due and payable on each date on which interest is payable on such Loan,
provided the Company shall have received at least 15 days’ prior notice (with a
copy to the Administrative Agent) of such additional costs from such Lender. If
a Lender fails to give notice 15 days prior to the relevant Interest Payment
Date, such additional costs shall be due and payable 15 days from receipt of
such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to pay) such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;
(c)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13;
including any loss of anticipated profits, any foreign exchange losses, and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.


86

--------------------------------------------------------------------------------





For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Base Rate used in determining the Eurocurrency Rate for such Loan
by a matching deposit or other borrowing in the offshore interbank market for
such currency for a comparable amount and for a comparable period, whether or
not such Eurocurrency Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to any Borrower through any Lending Office or Applicable
Designee, provided that the exercise of this option shall not affect the
obligation of the Borrowers to repay the Credit Extension in accordance with the
terms of this Agreement. If any Lender requests compensation under Section 3.04,
or any Borrower is required to pay any additional amount to any Lender, any L/C
Issuer or any Governmental Authority for the account of any Lender or any L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Company (or a Designated Borrower
through the Company) such Lender or such L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender or such L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such L/C Issuer, as the case may
be. The Company hereby agrees to pay (or cause the applicable Designated
Borrower to pay) all reasonable costs and expenses incurred by any Lender or the
L/C Issuer in connection with any such designation or assignment requested by
the Company or a Designated Borrower.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or if any Lender gives notice pursuant to Section 3.02, and, in
each case, such Lender has declined or is unable to designate a different
lending office in accordance with the second sentence of Section 3.06(a), the
Company may replace such Lender in accordance with Section 11.13.
3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and the resignation of the Administrative Agent.
ARTICLE IV    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


87

--------------------------------------------------------------------------------





4.01    Conditions of Initial Credit Extensions. The Closing Date shall occur on
the date that the Administrative Agent shall have received all of the following,
in form and substance satisfactory to the Administrative Agent and each Lender,
and in sufficient copies for each Lender:
(a)    Loan Documents. This Agreement and any Notes executed by each party
thereto shall have been delivered to Administrative Agent, sufficient in number
for distribution to the Administrative Agent, each Lender and the Company.
(b)    Resolutions; Incumbency.
(i)    Copies of the resolutions or other actions of each Borrower authorizing
the transactions contemplated hereby (including, to the extent applicable,
positive advice from any works council) certified as of the Closing Date by the
Secretary or an Assistant Secretary of such Borrower (or if no Secretary or
Assistant Secretary exists, a Responsible Officer of such Borrower); and
(ii)    A certificate of the Secretary or Assistant Secretary of each Borrower
(or if no Secretary or Assistant Secretary exists, a Responsible Officer of such
Borrower) certifying the names and true signatures of the officers of such
Borrower authorized to execute, deliver and perform, as applicable, this
Agreement, and all other Loan Documents to be delivered by it hereunder.
(c)    Organization Documents; Good Standing. Each of the following documents:
(i)    the certificate of incorporation (or equivalent document) and the bylaws
(or equivalent document) of each Borrower as in effect on the Closing Date and,
in relation to each of IDEX Europe and LUKAS, additionally a list of its
shareholders and an electronic commercial register extract (elektronischer
Handelsregisterauszug), certified by the Secretary or Assistant Secretary of
such Borrower (or if no Secretary or Assistant Secretary exists, a Responsible
Officer of such Borrower) as of the Closing Date; and
(ii)    if available and where customary in such jurisdiction, a good standing
certificate (or equivalent document) for each Borrower from the Secretary of
State (or similar, applicable Governmental Authority) of its state of
incorporation, organization or formation and the state of its principal place of
business as of a recent date.
(d)    Legal Opinions. An opinion of (i) Sidley Austin LLP, special counsel to
the Borrowers and (ii) appropriate local counsel for each of the Designated
Borrowers, in each case, addressed to the Administrative Agent and the Lenders,
in form and substance reasonably satisfactory to the Administrative Agent.
(e)    Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees, to the extent then due and payable on the Closing Date.
(f)    Certificate. A certificate signed by a Responsible Officer of the Company
on behalf of each of the Borrowers, dated as of the Closing Date, stating:


88

--------------------------------------------------------------------------------





(i)    that the representations and warranties contained in Article V are true
and correct in all material respects on and as of such date, as though made on
and as of such date; provided that any representation and warranty qualified by
materiality, Material Adverse Effect or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects;
(ii)    that no Default or Event of Default exists or would result from the
initial Borrowing;
(iii)    that there has occurred since December 31, 2018, no event or
circumstance that has resulted or could reasonably be expected to result in a
Material Adverse Effect; and
(iv)    the current Debt Ratings.
(g)    Existing Credit Agreement. Evidence that any revolving loans or other
monetary obligations under the Existing Credit Agreement as in effect
immediately prior to the effectiveness of this Agreement have been paid in full
or refinanced on the Closing Date with Loans hereunder.
(h)    PATRIOT Act, Etc. With respect to each Lender that makes a reasonable
request therefor at least ten days prior to the Closing Date (a) the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least five days prior to the Closing Date and
(b) if any Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation as to such Lender, a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation in relation to such
Borrower, at least five days prior to the Closing Date.
(i)    Other Documents. Such other approvals, opinions, documents or materials
as the Administrative Agent or any Lender may reasonably request.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
4.02    Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans or any Incremental Increase) is subject
to the following conditions precedent:
(a)    The representations and warranties of the Borrowers contained in Article
V (other than Section 5.05 and Section 5.11(b)) shall be true and correct in all
material respects on and as of the date of such Credit Extension, except to the
extent that such representations


89

--------------------------------------------------------------------------------





and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in Section 5.11(a) shall be deemed to refer to the most recent
statements furnished pursuant to Sections 6.01(a) and 6.01(b); provided that any
representation and warranty qualified by materiality, Material Adverse Effect or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects.
(b)    No Default or Event of Default shall exist or shall result from such
Credit Extension.
(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(d)    If the applicable Borrower is a new Designated Borrower, then the
conditions of Section 2.18 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent.
(e)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable L/C Issuer (in the case of any Letter of
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Administrative Agent and each
Lender that:
5.01    Corporate Existence and Power. The Company and each of its Subsidiaries:
(a)    to the extent such Person is a Borrower or a Material Subsidiary, is duly
organized or formed, validly existing and, as applicable, in good standing under
the laws of the jurisdiction of its incorporation or organization;


90

--------------------------------------------------------------------------------





(b)    has all the requisite power and authority and all the requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party;
(c)    is duly qualified and is licensed and, as applicable, in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification or license;
and
(d)    is in compliance with all Requirements of Law;
except, in each case referred to in subsection (b)(i), (c) or (d), to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
5.02    Corporate Authorization; No Contravention. The execution, delivery and
performance by each Borrower of this Agreement and each other Loan Document to
which such Borrower is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not:
(a)    contravene the terms of any of such Borrower’s Organization Documents;
(b)    conflict with or result in any breach or contravention of, or the
creation of any Lien under, any document evidencing any material Contractual
Obligation to which such Borrower is a party or any order, injunction, writ or
decree of any Governmental Authority to which such Borrower or its property is
subject; or
(c)    violate in any material respect any Requirement of Law applicable to such
Borrower.
5.03    Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the Company or
any of its Subsidiaries of this Agreement or any other Loan Document other than
those which have already been obtained or made.
5.04    Binding Effect. This Agreement and each other Loan Document to which the
Company or any of its Subsidiaries is a party constitute the legal, valid and
binding obligations of the Company and its Subsidiaries to the extent it is a
party thereto, enforceable against such Person in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.
5.05    Litigation. Except as specifically disclosed in Schedule 5.05, there are
no actions, suits, proceedings, claims or disputes pending, or to the knowledge
of the Company, threatened or contemplated in writing, at law, in equity, in
arbitration or before any Governmental Authority, against the Company or its
Subsidiaries or any of their respective properties which:


91

--------------------------------------------------------------------------------





(a)    purport to adversely affect the legality, enforceability or validity of
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or thereby; or
(b)    could reasonably be expected to have a Material Adverse Effect.
5.06    No Default. No Default or Event of Default exists or would result from
the incurring of any Obligations by any Borrower. As of the Closing Date,
neither any Borrower nor any Subsidiary of the Company is in default under or
with respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, could reasonably be expected to have a Material
Adverse Effect.
5.07    ERISA Compliance. Except as specifically disclosed in Schedule 5.07:
(a)    Each Plan sponsored or maintained by the Company or an ERISA Affiliate is
in compliance in all respects with the applicable provisions of ERISA, the Code
and other federal or state law except where the failure to so comply, together
with all other such failures to comply, could not reasonably be expected to
result in liability to the Company in an aggregate amount in excess of
$75,000,000. Each Plan sponsored or maintained by the Company or an ERISA
Affiliate which is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS and to the best knowledge
of the Company, nothing has occurred which would cause the loss of such
qualification. The Company and each ERISA Affiliate have made all required
contributions to any Plan subject to Section 412 of the Code sponsored,
maintained or required to be contributed to by the Company or an ERISA
Affiliate, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan sponsored or maintained by the Company or an ERISA
Affiliate, except where the failure to make such required contribution, together
with all such other failures to make required contributions, could not
reasonably be expected to result in liability of the Company in an aggregate
amount in excess of $75,000,000.
(b)    There are no pending or, to the best knowledge of Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan sponsored or maintained by the Company or an ERISA Affiliate
which has resulted or could reasonably be expected to result in a liability of
the Company in an aggregate amount in excess of $75,000,000. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan, other than a Multiemployer Plan or, to the knowledge of the
Company and each ERISA Affiliate, with respect to any Multiemployer Plan, which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.
(c)    (i) No ERISA Event or Events have occurred which could reasonably be
expected to result in liability of the Company in an aggregate amount in excess
of $75,000,000; (ii) the aggregate amount of Unfunded Pension Liability among
all Pension Plans does not exceed $75,000,000; (iii) neither the Company nor any
ERISA Affiliate has incurred, or reasonably expects to incur, liability under
Title IV of ERISA with respect to


92

--------------------------------------------------------------------------------





all Pension Plans (other than premiums due and not delinquent under Section 4007
of ERISA) in an aggregate amount in excess of $75,000,000; (iv) neither the
Company nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to all Plans in an aggregate amount in excess of
$75,000,000; and (v) neither the Company nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or 4212(c) of ERISA and
which could reasonably be expected to result in liability of the Company in an
amount in excess of $75,000,000.
5.08    Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for the purposes set forth in and permitted by Section 6.12. Neither
any Borrower nor any Subsidiary of the Company is principally or as one of its
important activities, engaged in the business of purchasing or selling Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock.
5.09    Title to Properties. The Company and each Subsidiary have good record
and marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of their respective
businesses, except for such defects in title as could not, individually or in
the aggregate, have a Material Adverse Effect. As of the Closing Date, the
property of the Company and its Subsidiaries is subject to no Liens, other than
Permitted Liens.
5.10    Taxes. The Company and its Subsidiaries have filed all Federal and other
material tax returns and reports required to be filed, and have paid all Federal
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except in each case either those which (a) are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP or (b) the failure of which to file or pay
could not reasonably be expected to have a Material Adverse Effect.
5.11    Financial Condition.
(a)    The (y) audited consolidated financial statements of the Company and its
Subsidiaries dated December 31, 2018, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal year
ended on that date, and (z) unaudited consolidated financial statements of the
Company and its Subsidiaries dated March 31, 2019, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date:
(i)    were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, subject to
ordinary, good faith year end audit adjustments and the absence of footnotes;
and
(ii)    fairly present, in all material respects, the financial condition of the
Company and its Subsidiaries as of the date thereof and results of operations
for the period covered thereby, in each case, in accordance with GAAP.


93

--------------------------------------------------------------------------------





(b)    Since December 31, 2018, there has been no Material Adverse Effect.
5.12    Environmental Matters. Except as specifically disclosed in Schedule
5.12, no Borrower is in violation of any Environmental Laws and there are no
pending Environmental Claims against any Borrower or the Borrowers collectively
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
5.13    Regulated Entities. None of the Company, any Person controlling the
Company, any Borrower, or any Subsidiary, is an “Investment Company” within the
meaning of the Investment Company Act of 1940.
5.14    Subsidiaries. As of the date of this Agreement, the Company has no
Subsidiaries other than those specifically disclosed in part (a) of Schedule
5.14 hereto and has no equity investments in any other corporation or entity
other than those specifically disclosed in part (b) of Schedule 5.14. Unless
otherwise indicated on Schedule 5.14, as of the date of this Agreement, (i) all
of the issued and outstanding shares of capital stock of each of the
Subsidiaries listed on Schedule 5.14 are owned directly or indirectly through
Wholly-Owned Subsidiaries by the Company, (ii) all of such shares have been duly
and validly authorized and issued and, as applicable, are fully paid and
non-assessable and no party has a right to acquire any such capital stock and
(iii) there are no outstanding subscription options, warrants, commitments,
convertible securities, preemptive rights or other rights exercisable or
exchangeable for or convertible into such capital stock.
5.15    Insurance. Except as specifically disclosed in Schedule 5.15, the
properties of the Company and its Subsidiaries are insured as required by
Section 6.06.
5.16    Swap Obligations. Neither the Company nor any of its Subsidiaries has
incurred any outstanding obligations under any Swap Contracts, other than
Permitted Swap Obligations.
5.17    OFAC. Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company and its Subsidiaries, any director, officer, employee,
agent or affiliate thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is, (i) included on OFAC’s List of
Specially Designated Nationals, HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List, or any similar list enforced by the United
Nations Security Council or the European Union or (ii) located, organized or
resident in a Designated Jurisdiction.
5.18    Anti-Corruption Laws. The Company and its Subsidiaries have instituted
and maintained policies and procedures designed to promote and achieve
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions applicable to the Company and its
Subsidiaries, and the Company, its Subsidiaries, and, to the knowledge of the
Company and its Subsidiaries, their respective officers, employees, directors
and agents, are in compliance with such laws in all material respects.
5.19    Full Disclosure.


94

--------------------------------------------------------------------------------





(a)    All reports, financial statements, certificates and other information
furnished in writing (other than information of a general economic or
industry-specific nature or projections or pro forma financial information)
furnished by or on behalf of the Company or any Subsidiary in connection with
the Loan Documents (including the offering and disclosure materials delivered by
or on behalf of the Company to the Lenders prior to the Closing Date) taken as a
whole (and after giving effect to any supplements thereto), contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not materially misleading as of the
time when made or delivered. All projections and pro forma financial information
contained in any materials furnished by or on behalf of the Company or any of
its Subsidiaries to any Lender in connection with the Loan Documents are based
on good faith estimates and assumptions by the management of the Company or the
applicable Subsidiary, it being recognized by the Lenders, however, that
projections as to future events are not to be viewed as fact and that actual
results during the period or periods covered by any such projections may differ
from the projected results and that the differences may be material.
(b)    As of the Closing Date, the information included in any Beneficial
Ownership Certification, if applicable, is true and correct in all respects.
5.20    Representations as to Foreign Obligors. Each of the Company and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:
(a)    Such Foreign Obligor is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.
(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction. It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Obligor Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.


95

--------------------------------------------------------------------------------





(c)    For the purposes of The Council of the European Union Regulation (EU) No.
848/2015 of 20 May 2015 on Insolvency Proceedings (recast) (the “EU Regulation”
(which shall include any equivalent provision of any applicable successor to the
EU Regulation in any jurisdiction which may apply to the UK Borrower), (a) the
centre of main interest (and, with respect to any Person organized under German
Law also its actual place of administration (tatsächlicher Verwaltungssitz)) of
each Person subject to the EU Regulation is situated in its jurisdiction of
incorporation or organization and it has no "establishment" in any other
jurisdiction, and (b) no Person that is subject to the EU Regulation shall have
a centre of main interest, (and in case of any Person incorporated or
established under the laws of Germany also its actual place of administration
(tatsächlicher Verwaltungssitz)), other than as situated in its jurisdiction of
incorporation or organization.
(d)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents.
(e)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable);
provided that the foregoing representations and warranties contained in this
Section 5.20 shall be made and deemed to be made only (x) on the Closing Date
with respect to all Foreign Obligors and (y) on the date of any Credit Extension
to, or for the account of, a Foreign Obligor to the extent made or deemed to be
made under Section 4.02, with respect to only the Foreign Obligor to whom, or
for the account of whom, such Credit Extension is made.
5.21    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution
5.22    Covered Entities. No Loan Party is a Covered Entity.
ARTICLE VI    
AFFIRMATIVE COVENANTS
Until the Termination Date, unless the Required Lenders waive compliance in
writing:
6.01    Financial Statements. The Company shall deliver to the Administrative
Agent, and upon receipt thereof the Administrative Agent shall furnish to each
Lender:
(a)    as soon as available, but not later than 90 days after the end of each
fiscal year or, if later, the date on which such filings are due pursuant to SEC
requirements, giving effect to any automatic extension to which the Company is
entitled without seeking SEC approval, commencing with the fiscal year ending
December 31, 2019, a copy of the audited


96

--------------------------------------------------------------------------------





consolidated balance sheet of the Company and its Subsidiaries as at the end of
such year and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, and accompanied by
the opinion of Deloitte & Touche LLP or another nationally recognized
independent public accounting firm (“Independent Auditor”) which opinion shall
state that such consolidated financial statements present fairly in all material
respects the financial position for the periods indicated in conformity with
GAAP applied on a consistent basis. Such opinion shall not be qualified or
limited, in either case, because of a restricted or limited examination by the
Independent Auditor of any material portion of the Company’s or any Subsidiary’s
records; and
(b)    as soon as available, but not later than 45 days after the end of each of
the first three fiscal quarters of each fiscal year or, if later, the date on
which such filings are due pursuant to SEC requirements, giving effect to any
automatic extension to which the Company is entitled without seeking SEC
approval, commencing with the fiscal quarter ending June 30, 2019, a copy of the
unaudited consolidated balance sheet of the Company and its Subsidiaries as of
the end of such quarter and the related consolidated statements of income for
such quarter and the year to date period then ended, shareholders’ equity and
cash flows for the period commencing on the first day of the fiscal year and
ending on the last day of such quarter, and certified by a Responsible Officer
as fairly presenting in all material respects, in accordance with GAAP (subject
to the absence of footnote disclosure and purchase accounting and normal
year-end adjustments), the financial position and the results of operations of
the Company and the Subsidiaries.
To the extent included therein, the information required to be delivered
pursuant to this Section 6.01 may be delivered by delivery of the financial
statements and reports required to be delivered pursuant to Section 6.02(c), but
the foregoing shall not be in derogation of the obligation of the Company to
furnish the information and materials described in this Section 6.01 at the
times specified therein.
6.02    Certificates; Other Information. The Company shall furnish to the
Administrative Agent, and upon receipt thereof the Administrative Agent shall
furnish to each Lender:
(a)    [Reserved];
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a Compliance Certificate executed by a Responsible
Officer;
(c)    promptly, copies (which may be in electronic format) of all financial
statements and reports that the Company sends to its shareholders, and copies of
all financial statements and regular, periodical or special reports (including
Forms 10-K, 10-Q and 8-K but not including Forms 3, 4 or 5) that the Company or
any Subsidiary may make to, or file with, the SEC;
(d)    promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for


97

--------------------------------------------------------------------------------





purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation; and
(e)    promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary as the Administrative
Agent, at the request of any Lender, may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Company shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrowers or their respective securities for
purposes of United States Federal and state securities laws (provided that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and each Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion


98

--------------------------------------------------------------------------------





of the Platform not designated “Public Side Information.” Notwithstanding the
foregoing, no Borrower shall be under any obligation to mark any Borrower
Materials “PUBLIC.”
6.03    Notices. The Company shall promptly notify the Administrative Agent and
each Lender:
(a)    of the occurrence of any Default or Event of Default, upon a Responsible
Officer becoming aware thereof;
(b)    of any matter that has resulted or may (in the reasonable judgment of the
Company), reasonably be expected to result in a Material Adverse Effect,
including, to the extent meeting the foregoing requirement, (i) breach or
non‑performance of, or any default under, a Contractual Obligation of the
Company or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Company or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws;
(c)    of the occurrence of any of the following events affecting the Company or
any ERISA Affiliate (but in no event more than 30 days after such event), and
deliver to the Administrative Agent (who shall provide to each Lender) a copy of
any notice with respect to such event that is filed with a Governmental
Authority and any notice delivered by a Governmental Authority to the Company or
any ERISA Affiliate with respect to such event:
(i)    an ERISA Event or Events which could reasonably be expected to result in
liability of any Borrower in an aggregate amount in excess of $75,000,000; or
(ii)    the Unfunded Pension Liability among all Pension Plans is reasonably
expected to exceed $75,000,000.
(d)    of any material change in accounting policies or financial reporting
practices by the Company or any of its consolidated Subsidiaries, including any
determination by the Company referred to in Section 2.11(b); and
(e)    of any announcement by Moody’s, S&P or Fitch of any change in a Debt
Rating.
Each notice under clauses (a) through (c) of this Section shall be accompanied
by a written statement by a Responsible Officer setting forth details of the
occurrence referred to therein, and stating what action the Company or any
affected Subsidiary proposes to take with respect thereto and at what time
(although the failure to take any such action shall not constitute a Default or
Event of Default under this Agreement). Each notice under Section 6.03(a) shall
describe each Default or Event of Default which has occurred.


99

--------------------------------------------------------------------------------





6.04    Preservation of Corporate Existence, Etc. Each Borrower shall, and shall
cause each Material Subsidiary to:
(a)    preserve and maintain in full force and effect its corporate existence
and good standing under the laws of its state or jurisdiction of incorporation,
except as otherwise permitted by this Agreement;
(b)    preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises necessary or
desirable in the normal conduct of its business except in connection with
transactions permitted by Section 7.03 and sales of assets permitted by Section
7.02 and except for any of the foregoing the expiration or termination of which
could not reasonably be expected to have a Material Adverse Effect; and
(c)    preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non‑preservation of which could reasonably be expected to
have a Material Adverse Effect.
6.05    Maintenance of Property. Each Borrower shall maintain, and shall cause
each Material Subsidiary to maintain, and preserve all its property which is
used in its business in good working order and condition, ordinary wear and tear
excepted except where the failure to so maintain or preserve could not
reasonably be expected to have a Material Adverse Effect and except as permitted
by Section 7.02.
6.06    Insurance. The Company shall maintain, and shall cause each Subsidiary
to maintain, with financially sound and reputable independent insurers,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons, provided that the Company and its
Subsidiaries may self-insure against such risks and in such amounts as is
usually self-insured by companies engaged in similar businesses and owning
similar properties in the same general areas in which the Company or such
Subsidiary operates.
6.07    Payment of Tax Obligations. The Company shall, and shall cause each
Subsidiary to, pay and discharge as the same shall become due and payable, all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless either (a) the same are being contested in good
faith by appropriate proceedings and adequate reserves in accordance with GAAP
are being maintained by the Company or such Subsidiary or (b) the failure to so
pay or discharge the same could not reasonably be expected to have a Material
Adverse Effect.
6.08    Compliance with Laws. The Company shall comply, and shall cause each
Subsidiary to comply, in all material respects with all Requirements of Law of
any Governmental Authority having jurisdiction over it or its business
(including the Federal Fair Labor Standards Act), except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.


100

--------------------------------------------------------------------------------





6.09    Compliance with ERISA. Each Borrower shall, and shall cause each of its
ERISA Affiliates to: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; and (c) make all required contributions to
any Plan subject to Section 412 of the Code except, in the case of (a), (b) and
(c) above where such failure to maintain or contribute could not reasonably be
expected to result in liability of any Borrower in excess of $75,000,000 in the
aggregate.
6.10    Inspection of Property and Books and Records. The Company shall maintain
and shall cause each Subsidiary to maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company and such Subsidiary. The Company shall
permit, and shall cause each Subsidiary to permit, representatives and
independent contractors of the Administrative Agent or representatives of any
Lender to visit and inspect any of their respective properties, to examine their
respective corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective directors, officers, and, in the presence of the
Company if the Company shall so request, the Independent Auditor, all such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Company; provided, however, that
prior to the occurrence and continuance of an Event of Default, such visitations
and inspections shall be no more frequent than once per fiscal year and shall be
at the sole cost and expense of the Administrative Agent or such Lender.
6.11    Environmental Laws. The Company shall, and shall cause each Subsidiary
to, conduct its operations and keep and maintain its property in compliance with
all Environmental Laws, except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect.
6.12    Use of Proceeds. Each Borrower shall use the proceeds of the Loans (i)
to refinance existing debt of the Company and its Subsidiaries and (ii) for
working capital and other general corporate purposes (including Acquisitions)
not in contravention of any Requirement of Law (including Regulations T, U and X
of the FRB) or of any Loan Document.
ARTICLE VII    
NEGATIVE AND FINANCIAL COVENANTS
Until the Termination Date, unless the Required Lenders waive compliance in
writing:
7.01    Limitation on Liens. The Company shall not, and shall not suffer or
permit any Subsidiary to, directly or indirectly, make, create, incur, assume or
suffer to exist any Lien upon or with respect to any part of its property,
whether now owned or hereafter acquired, other than the following (“Permitted
Liens”):
(a)    any Lien existing on property of the Company or any Subsidiary on the
Closing Date and set forth in Schedule 7.01 securing Indebtedness outstanding on
such date;


101

--------------------------------------------------------------------------------





(b)    any Lien created under any Loan Document;
(c)    Liens for taxes, fees, assessments or other governmental charges which
are not delinquent or remain payable without penalty, or to the extent that
non‑payment thereof is permitted by Section 6.07, provided that no notice of
lien has been filed or recorded under the Code;
(d)    carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent for more than 90 days or remain payable without penalty
or which are being contested in good faith and by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
subject thereto;
(e)    Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation
including pursuant to Section 8a of the German Old Age Employees Retirement Act
(Altersteilzeitgesetz) or Section 7e of the Fourth Book of the German Social
Code;
(f)    Liens on the property of the Company or its Subsidiary securing (i) the
non-delinquent performance of bids, trade contracts (other than for borrowed
money), leases, statutory obligations, (ii) contingent obligations on surety and
appeal bonds, and (iii) other non-delinquent obligations of a like nature; in
each case, incurred in the ordinary course of business and treating as
non-delinquent any delinquency which is being contested in good faith and by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;
(g)    Liens consisting of judgment or judicial attachment liens with respect to
judgments which do not constitute an Event of Default and in the aggregate do
not exceed $75,000,000;
(h)    easements, rights‑of‑way, restrictions and other similar encumbrances
which, in the aggregate, are not substantial in amount, and which do not in any
case materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the businesses of the Company and its
Subsidiaries;
(i)    Liens on assets of Persons which become Subsidiaries after the date of
this Agreement, provided, however, that such Liens existed at the time the
respective Persons became Subsidiaries and were not created in anticipation
thereof and such liens do not extend to any other property of any Borrower
(except proceeds of such property, and in the case of Liens on real estate or
equipment, items which become fixtures on such real estate or are accessions to
such equipment pursuant to the terms of the original agreement governing such
Lien);
(j)    purchase money security interests on any property acquired or held by the
Company or its Subsidiaries in the ordinary course of business, securing
Indebtedness


102

--------------------------------------------------------------------------------





incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such property; provided that (i) any such Lien attaches to such
property concurrently with or within 90 days after the acquisition thereof, (ii)
such Lien attaches solely to the property so acquired in such transaction and
the proceeds thereof, (iii) the principal amount of the debt secured thereby
does not exceed 100% of the cost of such property, and (iv) the principal amount
of the Indebtedness secured by any and all such purchase money security
interests shall not at any time exceed the greater of $50,000,000 and 1.5% of
Consolidated Total Assets as appearing in the latest balance sheet delivered
pursuant to Section 6.01(a) or (b) (or, if prior to the delivery of any such
financial statements hereunder, as of March 31, 2019);
(k)    Liens arising solely by virtue of any statutory or common law provision
(including, Liens arising under the general terms and conditions of banks or
savings banks (Allgemeine Geschäftsbedingungen der Banken oder Sparkassen))
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by the Company or any Subsidiary to
provide collateral to the depository institution;
(l)    Liens consisting of pledges of cash collateral or government securities,
to secure on a mark-to-market basis Permitted Swap Obligations (including
customary netting arrangements therein) only, provided that (i) the counterparty
to any Swap Contract relating to such Permitted Swap Obligations is under a
similar requirement to deliver similar collateral from time to time to the
Company or the Subsidiary party thereto on a mark-to-market basis; and (ii) the
aggregate value of such collateral so pledged by the Company and the
Subsidiaries together in favor of any counterparty does not at any time exceed
$15,000,000;
(m)    Liens securing reimbursement obligations for letters of credit which
encumber only goods and rights related thereto, or documents of title covering
goods, which are purchased in transactions for which such letters of credit are
issued;
(n)    Liens to secure Indebtedness of (i) any Subsidiary that is not a Loan
Party to the Company or to another Subsidiary or (ii) any Loan Party to the
Company or another Loan Party;
(o)    (i) any interest or title of a lessor under any operating lease entered
into by the Company or any of its Subsidiaries in the ordinary course of its
business and covering only the assets so leased and (ii) licenses, operating
leases or subleases granted to other Persons in the ordinary course of business
not interfering in any material respect with the business of the Company or any
of its Subsidiaries;
(p)    Liens arising out of conditional sale, title retention (including
extended retention of title), consignment or similar arrangements for the sale
of goods;


103

--------------------------------------------------------------------------------





(q)    (i) Liens arising from precautionary UCC financing statement filings (or
equivalent filings, registrations or agreements in foreign jurisdictions) with
respect to operating leases or consignment arrangements entered into by the
Company or any of its Subsidiaries in the ordinary course of business, and (ii)
Liens, if any, arising in respect of any factoring, assignments or sales of
accounts receivable or similar arrangements in the ordinary course of business;
(r)    Liens encumbering the Company’s or any of its Subsidiary’s equity
interests or other investments in any Joint Venture (i) securing obligations
(other than Indebtedness) of the Company or such Subsidiary under the joint
venture agreement for such Joint Venture or (ii) in the nature of customary
voting, equity transfer, redemptive rights or similar terms (other than Liens
securing Indebtedness) under any such agreement;
(s)    Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for any Acquisition or Investment;
(t)    (i) deposits made in the ordinary course of business to secure
obligations to insurance carriers providing casualty, liability or other
insurance to the Company and its Subsidiaries and (ii) Liens on insurance
policies and the proceeds thereof securing the financing of the premiums with
respect thereto;
(u)    Liens on cash, deposits or other collateral granted in favor of the
Swingline Lender or the Issuing Lender to cash collateralize any Defaulting
Lender’s participation in Letters of Credit or Swingline Loans;
(v)    Liens securing Indebtedness for borrowed money (or guarantees thereof)
not permitted by clauses (a) through (u), so long as, at the time of incurrence
of such Liens, after giving effect thereto and to the release of any Liens which
are concurrently being released, the aggregate principal amount of such
Indebtedness secured thereby plus the aggregate principal amount (without
duplication) of all Indebtedness incurred by Subsidiaries which are not Loan
Parties (other than Indebtedness described in clauses (a) through (l) of Section
7.05) does not exceed the greater of $535,000,000 and 15% of Consolidated Total
Assets as appearing in the latest balance sheet delivered pursuant to Section
6.01(a) or (b) (or, if prior to the delivery of any such financial statements
hereunder, as of March 31, 2019); and
(w)    any extension, renewal or substitution of or for any of the foregoing
Liens; provided that (i) the Indebtedness or other obligation or liability
secured by the applicable Lien shall not exceed the Indebtedness or other
obligation or liability existing immediately prior to such extension, renewal or
substitution and (ii) the Lien securing such Indebtedness or other obligation or
liability shall be limited to the property which, immediately prior to such
extension, renewal or substitution, secured such Indebtedness or other
obligation or liability;
7.02    [Reserved].


104

--------------------------------------------------------------------------------





7.03    Consolidations and Mergers. The Company will not, and will not permit
any other Borrower to, dissolve, wind-up, merge, amalgamate or consolidate with
any other Person or sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of the
business or assets of the Company and its Subsidiaries (taken as a whole),
whether now owned or hereafter acquired (excluding any inventory or other assets
sold or disposed of in the ordinary course of business); provided that,
notwithstanding any of the foregoing limitations,
(a)    if no Event of Default shall then exist or immediately thereafter will
exist, a Borrower may merge, amalgamate or consolidate with any Person so long
as (i) such Borrower is the surviving entity or (ii) the surviving entity (the
“Successor Borrower”) (A) is organized under the laws of the United States or
any State thereof, (B) expressly assumes such Borrower’s obligations under this
Agreement and the other Loan Documents to which such Borrower is a party
pursuant to a supplement hereto or thereto, as applicable, in form and substance
reasonably satisfactory to the Administrative Agent (it being understood that if
the merging Borrower is the Company, such Successor Borrower shall be “the
Company” for all purposes under this Agreement, including the definition of
Change of Control (which definition shall be tested in connection with, and must
not be violated as a result of, such transaction)), (C) as to any Borrower that
is a Subsidiary, the Company shall have confirmed that its obligations hereunder
in respect of such Obligations shall apply to the Successor Borrower’s
obligations under this Agreement and (D) has provided (or the Company has
provided) not less than ten (10) Business Days’ notice of any merger,
amalgamation or consolidation of such Borrower, and the Successor Borrower shall
have supplied any documentation and other evidence as is reasonably requested by
the Administrative Agent or any Lender at least five Business Days prior to the
date of such merger or amalgamation in order for the Administrative Agent or
such Lender to carry out and be satisfied it has complied with the results of
all necessary “know your customer” or other similar checks under all applicable
laws and regulations, including the PATRIOT Act and the Beneficial Ownership
Regulation (it being understood that, if the foregoing conditions in clauses (A)
through (D) are satisfied, then such Successor Borrower will automatically
succeed to, and be substituted for, the applicable Borrower under this
Agreement); and
(b)    any Material Subsidiary may merge, amalgamate or consolidate with a
Borrower if such Borrower is the surviving entity.
7.04    [Reserved].    
7.05    Limitation on Subsidiary Indebtedness. The Company shall not suffer or
permit any Foreign Obligor or any Subsidiary that is not a Loan Party to,
create, incur, assume, suffer to exist, or otherwise become or remain directly
or indirectly liable with respect to, any Indebtedness, except:
(a)    Indebtedness incurred pursuant to this Agreement;
(b)    Indebtedness incurred in the ordinary course of business in respect of
(i) any surety bonds, performance bonds, customs bonds, statutory, appeal or
similar bonds,


105

--------------------------------------------------------------------------------





completion guarantees or other obligations of a like nature and (ii) workers’
compensation, social security, health, disability or other employee benefits or
property, casualty or liability insurance;
(c)    Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depositary and cash management services or in connection
with any automated clearinghouse transfers of funds; provided that such
Indebtedness shall be repaid in full within five Business Days of the incurrence
thereof;
(d)    Indebtedness consisting of Contingent Obligations;
(e)    Indebtedness existing on the Closing Date and set forth in Schedule 7.05,
and any Refinancing Indebtedness with respect thereto;
(f)    Indebtedness secured by Liens permitted by Section 7.01(j);
(g)    Intercompany Indebtedness; provided, however, that in the event of any
subsequent issuance or transfer of any capital stock which results in the holder
of such Indebtedness ceasing to be a Subsidiary of the Company or any subsequent
transfer of such Indebtedness (other than to the Company or any of its
Subsidiaries) such Indebtedness shall be required to be permitted under another
clause of this Section 7.05;
(h)    Indebtedness arising out of purchase price adjustments or similar
obligations (including earnout obligations) and customary indemnification
obligations incurred in connection with an Acquisition;
(i)    Indebtedness consisting of the financing of insurance premiums or take or
pay obligations contained in supply arrangements, in each case, incurred in the
ordinary course of business;
(j)    Indebtedness incurred pursuant to Section 8a of the German Old Age
Employees Retirement Act (Altersteilzeitgesetz) or Section 7e of the Fourth Book
of the German Social Code;
(k)    Receivables Facility Attributed Indebtedness;
(l)    Indebtedness of a Person existing at the time such Person becomes a
Subsidiary or is existing at the time such Person is merged into or consolidated
with any Subsidiary or at the time of a sale, lease or other disposition of the
properties and assets of such Person (or a division thereof) as an entirety or
substantially as an entirety to any Subsidiary and is assumed by such
Subsidiary; provided that any Indebtedness was not incurred in contemplation
thereof, as applicable; and
(m)    other Indebtedness, so long as, at the time of incurrence of such
Indebtedness (with any Indebtedness of a Loan Party that ceases to be a Loan
Party, including pursuant to Section 2.18(g), being deemed to have been incurred
on the date of such cessation), after giving effect thereto and to the
retirement of any Indebtedness which is concurrently being


106

--------------------------------------------------------------------------------





retired, the aggregate principal amount of all such Indebtedness outstanding
under this clause (m) plus the aggregate principal amount (without duplication)
of all Indebtedness for borrowed money secured by Liens (not including any such
Indebtedness secured by Liens described in clauses (a) through (u) of Section
7.01) does not exceed the greater of (i) $535,000,000 and (ii) 15% of
Consolidated Total Assets as appearing in the latest balance sheet delivered
pursuant to Section 6.01(a) or (b) (or, if prior to the delivery of any such
financial statements hereunder, as of March 31, 2019).
7.06    [Reserved].
7.07    [Reserved].
7.08    Restricted Payments. The Company shall not, and shall not suffer or
permit any Subsidiary to, (i) declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares of any class of its capital stock, or purchase, redeem or
otherwise acquire for value any shares of its capital stock or any warrants,
rights or options to acquire such shares, now or hereafter outstanding, or (ii)
make any deposit for any of the foregoing purposes (each of (i) and (ii), a
“Restricted Payment”) if a Default or Event of Default shall have occurred and
be continuing at the time of the declaration of such Restricted Payment or would
result therefrom.
7.09    [Reserved].
7.10    Change in Business. The Company shall not, and shall not suffer or
permit any Subsidiary to, engage in any material line of business substantially
different from those lines of business carried on by the Company and its
Subsidiaries on the date hereof and those which are similar, complementary,
ancillary or reasonably related thereto.
7.11    [Reserved].
7.12    [Reserved].
7.13    [Reserved].
7.14    [Reserved].    
7.15    Financial Covenants. The Company shall not:
(a)    Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the end
of any fiscal quarter of the Company to be less than 3.00 to 1.00.
(b)    Leverage Ratio. Permit the Leverage Ratio as of the end of any fiscal
quarter of the Company to be greater than 3.50 to 1.00. Notwithstanding the
foregoing, in connection with any Acquisition (or series of Acquisitions
occurring within any consecutive twelve-month period) consummated after the
Closing Date having aggregate consideration in excess of $75,000,000, the
Company may, at its election, in connection with such Acquisition (or series of
Acquisitions), upon notice to the Administrative Agent given not


107

--------------------------------------------------------------------------------





less than three Business Days prior to the required delivery of financial
statements pursuant to Section 6.01(a) or (b) for the fiscal quarter in which
the consummation of such Acquisition (or series of Acquisitions) occurs,
increase the required Leverage Ratio pursuant to this Section 7.15(b) to 4.00 to
1.00, which such increase shall be applicable for the fiscal quarter in which
such Acquisition (or series of Acquisitions) is consummated and the three
consecutive fiscal quarters thereafter (each, a “Leverage Ratio Increase”), or
such shorter time as the Company may elect for the Leverage Ratio Increase to
apply; provided that (x) there shall not be more than two Leverage Ratio
Increases during the term of this Agreement and (y) there shall be at least one
full fiscal quarter following the cessation of each such Leverage Ratio Increase
during which no Leverage Ratio Increase shall then be in effect.
7.16    Sanctions. The Company will not, and will not permit any of its
Subsidiaries to, directly or indirectly, use the proceeds of any Credit
Extension for the purpose of funding, financing or facilitating any activities
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation of Sanctions applicable to any party
hereto.
7.17    Anti-Corruption Laws. The Company will not, and will not permit any of
its Subsidiaries to, directly or, to its knowledge, indirectly, use the proceeds
of any Credit Extension for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation applicable to the Company and its
Subsidiaries in other jurisdictions.
ARTICLE VIII    
EVENTS OF DEFAULT
8.01    Event of Default. Any of the following shall constitute an “Event of
Default”:
(a)    Non‑Payment. Any Borrower fails to pay, (i) when and as required to be
paid herein, and in the currency required hereunder, any amount of principal of
any Loan or any L/C Obligation, or (ii) within five (5) days after the same
becomes due, any other interest, fee or any other amount payable hereunder or
under any other Loan Document; or
(b)    Representation or Warranty. Any representation or warranty by any
Borrower made or deemed made herein, in any other Loan Document, or which is
contained in any certificate or document by the Company or any Subsidiary,
furnished at any time under this Agreement, or in or under any other Loan
Document, is incorrect in any material respect on or as of the date made or
deemed made; or
(c)    Specific Defaults. The Company or any other applicable Borrower fails to
perform or observe any term, covenant or agreement (i) contained in Section 7.01
or 7.05 and such failure continues unremedied for ten Business Days or (ii)
contained in any of Section 6.03(a) or 6.12 or in any other provision of Article
VII; or


108

--------------------------------------------------------------------------------





(d)    Other Defaults. The Company or any Subsidiary party thereto fails to
perform or observe any other term or covenant contained in this Agreement or any
other Loan Document, and such default shall continue unremedied for a period of
30 days after the date upon which written notice thereof is given to the Company
by the Administrative Agent or the Required Lenders; or
(e)    Cross‑Default.
(i)    The Company or any Subsidiary (A) fails to make any payment in respect of
any Indebtedness (other than Indebtedness hereunder and Indebtedness in respect
of Swap Contracts), having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $75,000,000
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) and such failure continues after the applicable grace or
notice period, if any, specified in the relevant document on the date of such
failure; or (B) fails to perform or observe any other condition or covenant, or
any other event shall occur or condition exist, under any agreement or
instrument relating to any such Indebtedness, and such failure continues after
the applicable grace or notice period, if any, specified in the relevant
document on the date of such failure if the effect of such failure, event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to be declared to be due and payable prior to its stated maturity;
or
(ii)    There occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) or similar event resulting from (A) any event of
default under such Swap Contract as to which the Company or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) as to which the Company or any Subsidiary is an Affected
Party (as so defined), and, in either event, the Swap Termination Value owed by
the Company or such Subsidiary as a result thereof is greater than $75,000,000
in the aggregate; or
(f)    Insolvency; Voluntary Proceedings. Any Borrower or any Material
Subsidiary (i) ceases or fails to be solvent, or generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise; (ii)
commences any Insolvency Proceeding with respect to itself; or (iii) takes any
corporate (or similar) action to effectuate or authorize any of the foregoing;
or
(g)    Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Borrower or any Material Subsidiary, or any writ,
judgment, warrant of attachment, execution or similar process, is issued or
levied against a substantial part of any Borrower’s or any Material Subsidiary’s
properties, and any such proceeding or petition shall not (A) be dismissed, or
such writ, judgment, warrant of attachment, execution or similar process shall
not be released, vacated or fully bonded within 60 days after commencement,
filing or levy or (B) in relation to involuntary German Insolvency


109

--------------------------------------------------------------------------------





Proceedings, such German Insolvency Proceedings are not vexatious and continues
undismissed or unstayed for 14 calendar days of the date of the filing thereof;
(ii) any Borrower or any Material Subsidiary admits the material allegations of
a petition against it in any Insolvency Proceeding, or an order for relief (or
similar order under non-U.S. law) is ordered in any Insolvency Proceeding; or
(iii) any Borrower or any Material Subsidiary acquiesces in the appointment of a
receiver, trustee, custodian, conservator, liquidator, mortgagee in possession
(or agent therefor), or other similar Person for itself or a substantial portion
of its property or business; or
(h)    ERISA. (i) An ERISA Event or Events shall occur with respect to one or
more Pension Plans or Multiemployer Plans which has resulted in liability of any
Borrower under Title IV of ERISA to such plans or the PBGC in an aggregate
amount in excess of $75,000,000; or (ii) the Company or any ERISA Affiliate
shall fail to pay when due, after the expiration of any applicable grace period,
any installment payment with respect to its withdrawal liability under Section
4201 of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$75,000,000; or
(i)    Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against any
Borrower or any Subsidiary of the Company involving in the aggregate a liability
(to the extent not covered by independent third-party insurance as to which the
insurer does not deny coverage) as to any single or related series of
transactions, incidents or conditions, of $75,000,000 or more, and the same
shall remain unsatisfied, unvacated or unstayed pending appeal for a period of
30 days after the entry thereof; or
(j)    Change of Control. There occurs any Change of Control; or
(k)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect in any material respect which impairs the
Administrative Agent’s rights and remedies hereunder or releases any Borrower
from any of its material obligations hereunder; or any Borrower contests in any
manner the validity or enforceability of any Loan Document; or any Borrower
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under


110

--------------------------------------------------------------------------------





any other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrowers;
(c)    require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States (or the equivalent in any applicable jurisdiction, including a
Borrower being declared bankrupt in any such jurisdiction), the obligation of
each Lender to make Loans and any obligation of the L/C Issuers to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Company to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender or any L/C Issuer.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.19 and 2.20, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuers (including fees, charges and disbursements of
counsel to the respective Lenders and the L/C Issuers (including fees and time
charges for attorneys who may be employees of any Lender or L/C Issuer) and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders and the L/C Issuers in proportion to the respective amounts
described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;


111

--------------------------------------------------------------------------------





Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations composed of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.04 and 2.19; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
Subject to Sections 2.04(c) and 2.19, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE IX    
THE AGENT
9.01    Appointment and Authority. Each of the Lenders and each L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and no Borrower shall
have rights as a third party beneficiary of any of such provisions except as
specifically provided in this Article. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:


112

--------------------------------------------------------------------------------





(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by a Borrower, a Lender or an L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper


113

--------------------------------------------------------------------------------





Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, amendment, renewal or extension of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for one or more of the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Company (such consent not to be unreasonably withheld), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If


114

--------------------------------------------------------------------------------





no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or removed) Administrative Agent (other than as
provided in Section 3.01(h) and other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section) . The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and Swing
Line Lender. If Bank of America or any other L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.04(c). If Bank of America resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.05(c). Upon the appointment by the Company of a successor L/C
Issuer or Swing Line Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender that agrees to serve in such capacity),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and


115

--------------------------------------------------------------------------------





duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (b) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agents, or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.
9.09    Certain ERISA Matters.
(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Company or any other Loan Party, that at
least one of the following is and will be true:
(i)     such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect


116

--------------------------------------------------------------------------------





to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Company or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).
ARTICLE X    
CONTINUING GUARANTY
10.01    Guaranty. The Company hereby absolutely and unconditionally guarantees,
as a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment in full when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations, whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of the
Designated Borrowers to the Administrative Agent and the Lenders, and whether
arising hereunder or under any other Loan Document, including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Administrative Agent and the
Lenders in connection with the collection or enforcement thereof (the
“Designated Borrower Obligations”). The Administrative Agent’s books and records
showing the amount of the Designated Borrower Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon the Company, and
conclusive for the purpose of establishing the amount of


117

--------------------------------------------------------------------------------





the Designated Borrower Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Designated Borrower
Obligations or any instrument or agreement evidencing any Designated Borrower
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Designated Borrower Obligations which might
otherwise constitute a defense to the obligations of the Company under this
Guaranty, and the Company hereby irrevocably waives any defenses it may now have
or hereafter acquire in any way relating to any or all of the foregoing.
10.02    Rights of Lenders. The Company consents and agrees that the
Administrative Agent and the Lenders may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or continuing
effectiveness hereof: (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Designated Borrower Obligations or any part thereof; and (b) release or
substitute one or more of any endorsers or other guarantors of any of the
Designated Borrower Obligations. Without limiting the generality of the
foregoing, the Company consents to the taking of, or failure to take, any action
which might in any manner or to any extent vary the risks of the Company under
this Guaranty or which, but for this provision, might operate as a discharge of
the Company.
10.03    Certain Waivers. The Company waives (a) any defense arising by reason
of any disability or other defense of any Designated Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of the Administrative Agent or any Lender) of the liability of any
Designated Borrower; (b) any defense based on any claim that the Company’s
obligations exceed or are more burdensome than those of the Designated
Borrowers; (c) the benefit of any statute of limitations affecting any
Designated Borrower’s liability hereunder; (d) any right to proceed against any
Designated Borrower, proceed against or exhaust any security for the Designated
Borrower Obligations, or pursue any other remedy in the power of the
Administrative Agent or any Lender whatsoever; (e) any benefit of and any right
to participate in any security now or hereafter held by the Administrative Agent
or any Lender; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties. The Company
expressly waives all setoffs, deductions and counterclaims and all presentments,
demands for payment or performance, notices of acceleration, notice of intent to
accelerate, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Designated Borrower Obligations, and all
notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Designated Borrower Obligations.
10.04    Obligations Independent. The obligations of the Company hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Designated Borrower Obligations and the obligations of any other guarantor, and
a separate action may be brought against the Company to enforce this Guaranty
whether or not any Designated Borrower or any other person or entity is joined
as a party.


118

--------------------------------------------------------------------------------





10.05    Subrogation. The Company shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Designated Borrower
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Aggregate Commitments are terminated. If any
amounts are paid to the Company in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Administrative Agent
and the Lenders and shall forthwith be paid to the Administrative Agent for the
benefit of itself and the Lenders to reduce the amount of the Designated
Borrower Obligations, whether matured or unmatured.
10.06    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Designated Borrower Obligations now or hereafter
existing and shall remain in full force and effect until all Designated Borrower
Obligations and any other amounts payable under this Guaranty are indefeasibly
paid in full in cash and the Commitments with respect to the Designated Borrower
Obligations are terminated. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of any Designated Borrower or the Company is made, or
the Administrative Agent or any of the Lenders exercises its right of setoff, in
respect of the Designated Borrower Obligations and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or any of the Lenders in
their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Administrative Agent or the Lenders are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Company under this paragraph
shall survive termination of this Guaranty.


10.07    Subordination. The Company hereby subordinates the payment of all
obligations and indebtedness of any Designated Borrower owing to the Company,
whether now existing or hereafter arising, including but not limited to any
obligation of any Designated Borrower to the Company as subrogee of the
Administrative Agent and the Lenders or resulting from the Company’s performance
under this Guaranty, to the payment in full in cash of all Designated Borrower
Obligations (other than (i) contingent indemnification obligations as to which
no claim has been asserted and (ii) other contingent liabilities as to which no
claim has been asserted and Letters of Credit which have been Cash
Collateralized); provided that, unless and until an Event of Default under
Section 8.01(a), (f) or (g) has occurred and is continuing, the Company shall be
entitled to, and shall not be prohibited by this Section 10.07 from, collecting
and receiving any payment or other distribution on account of any such
obligations and indebtedness owing to the Company. If the Administrative Agent
so requests, any such obligation or indebtedness of any Designated Borrower to
the Company shall be enforced and performance received by the Company as trustee
for the Administrative Agent and the Lenders and the proceeds thereof shall be
paid over to the Administrative Agent for the benefit of itself and the Lenders
on account of the Designated Borrower Obligations, but without reducing or
affecting in any manner the liability of the Company under this Guaranty.


119

--------------------------------------------------------------------------------





10.08    Stay of Acceleration. If acceleration of the time for payment of any of
the Designated Borrower Obligations is stayed, in connection with any case
commenced by or against the Company or any Designated Borrower under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by the
Company immediately upon demand by the Administrative Agent.
10.09    Condition of Designated Borrower. The Company acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from each Designated Borrower and any other guarantor such information
concerning the financial condition, business and operations of such Designated
Borrower and any such other guarantor as the Company requires, and that neither
the Administrative Agent or any Lender has any duty, and the Company is not
relying on the Administrative Agent or any Lender at any time, to disclose to
the Company any information relating to the business, operations or financial
condition of such Designated Borrower or any other guarantor (the Company hereby
waiving any duty on the part of the Administrative Agent and the Lenders to
disclose such information and any defense relating to the failure to provide the
same).
ARTICLE XI    
MISCELLANEOUS
11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Company and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to subsection (v) of the second proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;


120

--------------------------------------------------------------------------------





(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(f)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender;
(g)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
(h)    release all or substantially all of the value of the Guaranty of the
Company, without the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 11.06(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent
hereunder(and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
No consent of any Lender or the Administrative Agent shall be required to
effectuate any Incremental Increase, other than (A) the consent of any Lender
agreeing to provide such Incremental Increase and (B) as set forth in Section
2.15(c). The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents


121

--------------------------------------------------------------------------------





with the Company (on behalf of all Borrowers) as may be necessary or appropriate
in order to establish the commitments in respect of the Incremental Increases or
new tranches or sub-tranches in respect of any Incremental Term Loans and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Company in connection with the
establishment of such new tranches or sub-tranches.
Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Company acting together identify any technical and immaterial
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document (including the schedules
and exhibits thereto), then the Administrative Agent and the Company shall be
permitted to amend, modify or supplement such provision to cure such technical
and immaterial ambiguity, omission, mistake, typographical error or other
defect, and such amendment shall become effective without any further action or
consent of any other party to this Agreement.
11.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to a Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing


122

--------------------------------------------------------------------------------





shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, each L/C Issuer or the Company (on behalf of itself and the Borrowers)
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received by any Lender
upon the deemed receipt by the intended recipient at its e-mail address as
described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence, willful misconduct or bad faith of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Loan Party, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(d)    Change of Address, Etc. Each of the Company, the Administrative Agent,
any L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone


123

--------------------------------------------------------------------------------





number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, each L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
11.03    No Waiver; Cumulative Remedies. No failure by any Lender, any L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/


124

--------------------------------------------------------------------------------





C Issuers; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an L/C Issuer or Swing Line Lender, as the case may be) hereunder
and under the other Loan Documents, (c) any Lender from exercising setoff rights
in accordance with Section 11.08 (subject to the terms of Section 2.14), or (d)
any Lender from filing proofs of claim or appearing and filing pleadings on its
own behalf during the pendency of a proceeding relative to any Borrower under
any Debtor Relief Law; and provided, further, that if at any time there is no
Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.14, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (but limited, in the case of legal fees and expenses, to the
reasonable fees, charges and disbursements of one primary counsel for the
Administrative Agent and reasonably necessary local and foreign counsel to the
Administrative Agent in connection with the Designated Borrowers), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out‑of‑pocket expenses incurred by each L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all documented out‑of‑pocket expenses
incurred by the Administrative Agent, any Lender or any L/C Issuer (limited in
the case of legal fees and expenses to the reasonable and documented
out-of-pocket fees, disbursements and other charges of (A) one counsel for the
Administrative Agent, Arrangers, Lenders and the L/C Issuers, taken as a whole,
(B) if necessary, one local counsel in each relevant jurisdiction, and (C) in
the case of any actual or perceived conflict of interest with respect to any of
the counsel identified in clauses (A) and (B) above, one additional counsel to
each group of affected Persons similarly situated, taken as a whole (which in
the case of clause (B) shall allow for up to one additional counsel in each
relevant jurisdiction) in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out‑of‑pocket
expenses incurred during any workout or restructuring in respect of such Loans
or Letters of Credit.
(b)    Indemnification by the Company. Whether or not the transactions
contemplated hereby are consummated, each Borrower, severally and not jointly,
shall


125

--------------------------------------------------------------------------------





indemnify, defend and hold harmless the Administrative Agent (and any sub-agent
thereof), each Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each, an “Indemnified Person”) from and against any and all
claims, damages, losses, liabilities and expenses (including all reasonable and
documented fees, out-of-pocket disbursements and other charges of counsel for
any Indemnified Person; provided that such legal expenses shall be limited to
the reasonable and documented out-of-pocket fees, disbursements and other
charges of (A) one counsel for the Administrative Agent, Arrangers, Lenders and
the L/C Issuers, taken as a whole, (B) if necessary, one local counsel in each
relevant jurisdiction, and (C) in the case of any actual or perceived conflict
of interest with respect to any of the counsel identified in clauses (A) and (B)
above, one additional counsel to each group of affected Persons similarly
situated, taken as a whole (which in the case of clause (B) shall allow for up
to one additional counsel in each relevant jurisdiction)) of any kind or nature
whatsoever, including, without limitation, any civil penalty or fine assessed by
OFAC, which may at any time (including at any time following repayment of the
Loans and the termination, resignation or replacement of the Administrative
Agent or replacement of any Lender) be imposed on, incurred by or asserted
against any such Person in any way relating to or arising out of this Agreement
or any Loan Document, or the transactions contemplated hereby, or any action
taken or omitted by any such Person under or in connection with any of the
foregoing, including with respect to any investigation, litigation or proceeding
(including any Insolvency Proceeding or appellate proceeding) related to or
arising out of this Agreement or the Loans or the use of the proceeds thereof,
or related to any Alternative Currency transactions entered into in connection
herewith, whether or not any Indemnified Person is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided, that the
Borrowers shall have no obligation hereunder to any Indemnified Person with
respect to Indemnified Liabilities to the extent resulting from (i) the gross
negligence, bad faith or willful misconduct of such Indemnified Person, as
determined by a court of competent jurisdiction by final and non-appealable
judgment, (ii) such Indemnified Person’s (or such Indemnified Person’s Related
Parties’) material breach of its obligations hereunder or under any other Loan
Document, as determined by a court of competent jurisdiction by final and
non-appealable judgment and (iii) a dispute solely among Indemnified Persons and
not arising out of any act or omission of the Company or any of its Subsidiaries
or Affiliates (other than any claim against an Indemnified Person in its
capacity or in fulfilling its role as an Arranger, the Administrative Agent, the
Swing Line Lender or an L/C Issuer hereunder); provided, further, that this
Section 11.04(b) shall not apply to Taxes, except any Taxes that represent
losses or damages arising from any non-Tax claim. No Borrower shall be liable
for any settlement of any pending or threatened claim or action that would give
rise to the right of any Indemnified Person to claim indemnification hereunder
(each, a “Proceeding”), if such settlement was effected without the Company’s
prior written consent (which consent shall not be unreasonably withheld or
delayed), but if settled with the Company’s prior written consent or if there is
a final judgment in any such Proceeding, each Borrower agrees to indemnify and
hold harmless each Indemnified Person from and against any and all losses,
claims, damages, liabilities and expenses by reason of such settlement or
judgment in accordance with the first sentence of this subsection (b), subject
to the limitations set forth above. No Borrower shall, without the prior written
consent of each Indemnified


126

--------------------------------------------------------------------------------





Person affected thereby (which consent shall not be unreasonably withheld or
delayed), effect any settlement of any Proceeding against an Indemnified Person
in respect of which indemnity could have been sought hereunder by such
Indemnified Person unless such settlement (i) includes an unconditional release
of such Indemnified Person from all liability or claims that are the subject
matter of such Proceeding, (ii) does not include any statement as to or any
admission of fault, culpability or failure to act by or on behalf of such
Indemnified Person and (iii) requires no action on the part of the Indemnified
Person, other than its consent. The agreements in this Section shall survive the
termination of the Commitments and payment of all other Obligations.
(c)    Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or any L/C Issuer or the Swing Line Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or such L/C Issuer or the Swing
Line Lender in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.13(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnified Person, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. Subject to Section 11.07, no Indemnified Person referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it to
such unintended recipients through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent such damages result from the gross negligence, bad faith, willful
misconduct or material breach of such Indemnified Person’s obligations hereunder
or under any other Loan Document, in each case, as determined by a court of
competent jurisdiction by final and non-appealable judgment. To the fullest
extent permitted by applicable law, no Borrower shall have any liability under
this Agreement or any Loan Document, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as


127

--------------------------------------------------------------------------------





a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
this sentence shall not limit the Borrowers’ indemnity or reimbursement
obligation to the extent such special, indirect, consequential or punitive
damages are included in any third party claim in connection with which an
Indemnified Person is otherwise entitled to indemnification thereunder.
(e)    Payments. (i) All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor and (ii) notwithstanding
anything to the contrary in this Section 11.04, each Indemnified Person shall be
obligated to refund and return any and all amounts paid by the Borrowers to such
Indemnified Person for any losses, claims, damages, liabilities and expenses to
the extent such Indemnified Person is not entitled to payment of such amounts in
accordance with the terms hereof as determined by a court of competent
jurisdiction by final and non-appealable judgment.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, of
any L/C Issuer, of the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
11.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrowers is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect in the applicable currency
of such recovery or payment. The obligations of the Lenders and the L/C Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with


128

--------------------------------------------------------------------------------





the provisions of subsection (b) of this Section, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section, (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that
(i)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
of a Lender, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Company shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this subsection (ii) shall not apply to rights in respect of Swing Line Loans;
(iii)    any assignment of a Commitment must be approved by the Administrative
Agent (such approval not to be unreasonably withheld) unless the Person that is
the proposed assignee is itself a Lender, an Affiliate of a Lender or an
Approved Fund of a Lender (whether or not the proposed assignee would otherwise
qualify as an Eligible Assignee, but so long as such Person is not Defaulting
Lender);
(iv)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of


129

--------------------------------------------------------------------------------





$3,500 (provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment), and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire; and
(v)    any assignment of a Commitment must be approved by each L/C Issuer and
the Swing Line Lender.


Notwithstanding the foregoing, in connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. In addition, the amount
transferred to any Eligible Assignee in relation to a Commitment and Committed
Loans made to any Borrower shall be at least EUR 100,000 (or its equivalent in
another currency) or, if it is less, the Eligible Assignee shall confirm in
writing to the relevant Borrower that it, the Eligible Assignee: (i) until the
interpretation of the term “public” as referred to in article 4.1(1) of
Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26
June 2013 on prudential requirements for credit institutions and investment
firms and amending Regulation (EU) No 648/2012 (the “CRR”) is published by the
relevant Governmental Authority, is an entity that qualifies as a professional
market party (professionele marktpartij) within the meaning of the Dutch
Financial Services Act (Wet op het financieel toezicht) and the rules
promulgated thereunder, as amended or any subsequent legislation replacing that
act; and (ii) as soon as the interpretation of the term “public” as referred to
in the CRR has been published by the relevant Governmental Authority, is an
entity that is not considered to be part of the “public” as referred to in the
CRR and the rules promulgated thereunder on the basis of such interpretation.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and


130

--------------------------------------------------------------------------------





obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05,
and 11.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Upon request, the Borrowers
(at the Company’s expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of (and stated interest on) the Loans and
L/C Obligations owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by each of the Borrowers and any Lender or L/C
Issuer at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person, a
Defaulting Lender, or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any


131

--------------------------------------------------------------------------------





amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 11.01 that affects such
Participant. Subject to subsection (e) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.14 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(f) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Company (an “SPC”)
the option to provide all or any part


132

--------------------------------------------------------------------------------





of any Committed Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Committed Loan, and (ii) if an
SPC elects not to exercise such option or otherwise fails to make all or any
part of such Committed Loan, the Granting Lender shall be obligated to make such
Committed Loan pursuant to the terms hereof or, if it fails to do so, to make
such payment to the Administrative Agent as is required under Section
2.13(b)(ii). Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrowers under
this Agreement (including its obligations under Section 3.04), (ii) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable (it being understood that the Granting Lender
shall remain liable for such amounts), and (iii) the Granting Lender shall for
all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Committed Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Committed
Loan were made by such Granting Lender. In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Company and the Administrative Agent
and without paying any processing fee therefor, assign all or any portion of its
right to receive payment with respect to any Committed Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Committed Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee or credit or liquidity
enhancement to such SPC.
(h)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Company and the
Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’ notice to the
Company, resign as Swing Line Lender. In the event of any such resignation as an
L/C Issuer or the Swing Line Lender, the Company shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of Bank of America as an L/C Issuer or the Swing
Line Lender, as the case may be. If Bank of America resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.04(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the


133

--------------------------------------------------------------------------------





rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.05(c). Upon the appointment of a successor L/C Issuer
(including another L/C Issuer that agrees to serve as successor to Bank of
America in such capacity) and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties in connection
with this Agreement, any other Loan Document or the transactions contemplated
hereby or thereby (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) pursuant to the order of
any court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable Laws, regulation or
compulsory legal process (in which case such Person agrees to inform you
promptly thereof prior to such disclosure to the extent practicable and not
prohibited by Laws, rule, regulation or other legal process), (c) upon the
request or demand of any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) having
jurisdiction over such Person or any of its respective affiliates, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15 or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to any of the Borrowers and their
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the written (which will include
electronic mail) consent of the Company or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, any
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Company not known by such Person to be bound by
confidentiality obligations to the Company and its Subsidiaries. In addition,
the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service


134

--------------------------------------------------------------------------------





providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, all such information shall be deemed
confidential unless such information is clearly identified at the time of
delivery as not being confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Laws,
including United States Federal and state securities Laws.
11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower against any and all of the obligations of such Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower may be contingent
or unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.20 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.


135

--------------------------------------------------------------------------------





11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to applicable Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or any L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders


136

--------------------------------------------------------------------------------





shall be limited by Debtor Relief Laws, as determined in good faith by the
Administrative Agent, any L/C Issuer or the Swing Line Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
11.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or has been a Defaulting
Lender more than twice in the last 6 months, if any Lender exercises its rights
under Section 3.02, if any Lender is a non-consenting Lender pursuant to which
the last paragraph of Section 11.01 applies, or if any other circumstance exists
hereunder that gives the Company the right to replace a Lender as a party
hereto, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)    the Company shall have paid (or caused a Designated Borrower to pay) to
the Administrative Agent the assignment fee specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company or applicable Designated Borrower (in
the case of all other amounts);
(c)    in the case of any such assignment resulting from a Lender exercising its
rights under Section 3.02, a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from the application of the last
paragraph, the applicable Eligible Assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
Each party hereto agrees that (a) an assignment required pursuant to this
Section 11.13 may be effected pursuant to an Assignment and Assumption executed
by the Company, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party


137

--------------------------------------------------------------------------------





thereto in order for such assignment to be effective and shall be deemed to have
consented to an be bound by the terms thereof; provided that, following the
effectiveness of any such assignment, the other parties to such assignment agree
to execute and deliver such documents necessary to evidence such assignment as
reasonably requested by the applicable Lender, provided, further that any such
documents shall be without recourse to or warranty by the parties thereto.
Notwithstanding anything in this Section 11.13 to the contrary, (i) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of cash collateral into a cash collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such L/C Issuer)
have been made with respect to such outstanding Letter of Credit and (ii) the
Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.06.
11.14    GOVERNING LAW; JURISDICTION; ETC.
(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE


138

--------------------------------------------------------------------------------





HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER BORROWER OR ITS OR THEIR
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations


139

--------------------------------------------------------------------------------





under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
11.17    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).
11.18    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
11.19    Entire Agreement. This Agreement and the other Loan Documents represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties. There are
no unwritten oral agreements among the parties.


140

--------------------------------------------------------------------------------





11.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
11.21    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special


141

--------------------------------------------------------------------------------





Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
(b)    As used in this Section 11.21, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


11.22    English Language Only. The parties hereto confirm that it is their wish
that this Agreement and any other document executed in connection with the
transactions contemplated hereby be drawn up in the English language only and
that all other documents contemplated hereunder or relating hereto, including
notices, shall also be drawn up in the English language only.
11.23    Release. Each Lender and L/C Issuer hereby consents to the release and
hereby directs the Administrative Agent to release, the following:
(a)    the Company from its Guaranty of any Designated Borrower Obligations if
the applicable Designated Borrower ceases to be Subsidiary as a result of a
transaction permitted hereunder and all of its Designated Borrower Obligations
have been paid in full and discharged;
(b)    each Designated Borrower from its Obligations if such Designated Borrower
ceases to be a Subsidiary as a result of a transaction permitted hereunder and
all of its Designated Borrower Obligations have been paid in full and
discharged; and
(c)    each Loan Party from its Obligations upon the Termination Date.


142

--------------------------------------------------------------------------------





Each Lender and L/C Issuer hereby directs the Administrative Agent, and the
Administrative Agent hereby agrees, promptly upon receipt of notice from the
Company, to execute and deliver or file such documents and to perform other
actions reasonably necessary to release any Person from the Obligations
(including the Guaranty), as directed in this Section 11.23.




143

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


IDEX CORPORATION, as the Company and a Borrower






By:    
Name:    Bruce Manning
Title:    Treasurer


FAST & FLUID MANAGEMENT B.V., as a Borrower






By:    
Name:    Bruce Manning
Title:    Authorized Signatory


IDEX EUROPE GMBH., as a Borrower






By:    
Name:    Bruce Manning
Title:    Authorized Signatory


LUKAS HYDRAULIK GMBH, as a Borrower






By:    
Name:    Bruce Manning
Title:    Authorized Signatory


IDEX UK LTD., as a Borrower






By:    
Name:    Bruce Manning
Title:    Director


IDEX Corporation
Credit Agreement (2019)
Signature Page

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as
Administrative Agent






By:    
Name:    Anthea Del Bianco
Title:    Vice President


IDEX Corporation
Credit Agreement (2019)
Signature Page

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender






By:    
Name:    Carlos Morales
Title:    Director


IDEX Corporation
Credit Agreement (2019)
Signature Page

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer






By:    
Name:    Suzanne Ergastolo
Title:    Executive Director


IDEX Corporation
Credit Agreement (2019)
Signature Page

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and L/C Issuer






By:    
Name:    Robert J. Stegmann
Title:    Senior Vice President


IDEX Corporation
Credit Agreement (2019)
Signature Page

--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender






By:    
Name:    Fik Durmus
Title:    Managing Director


IDEX Corporation
Credit Agreement (2019)
Signature Page

--------------------------------------------------------------------------------







MIZUHO BANK, LTD., as a Lender






By:    
Name:    Raymond Ventura
Title:    Managing Director


IDEX Corporation
Credit Agreement (2019)
Signature Page

--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION, as a Lender






By:    
Name:    Robert G. Stevens
Title:    Vice President




IDEX Corporation
Credit Agreement (2019)
Signature Page

--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as a Lender






By:    
Name:    Kathleen D. Schurr
Title:    Vice President


IDEX Corporation
Credit Agreement (2019)
Signature Page

--------------------------------------------------------------------------------







BANK OF CHINA, CHICAGO BRANCH, as a Lender






By:    
Name:    Kefei Xu
Title:    Senior Vice President, Branch Manager


IDEX Corporation
Credit Agreement (2019)
Signature Page

--------------------------------------------------------------------------------







MUFG BANK, LTD., as a Lender






By:    
Name:    John Margetanski
Title:    Director






IDEX Corporation
Credit Agreement (2019)
Signature Page

--------------------------------------------------------------------------------






Schedule 2.01


Commitments and Applicable Percentages




Lender
Commitment
Applicable Percentage
Bank of America, N.A.




$115,000,000


14.375000000
%
JPMorgan Chase Bank, N.A.




$115,000,000


14.375000000
%
Wells Fargo Bank, National Association




$115,000,000


14.375000000
%
HSBC Bank USA, National Association




$80,000,000


10.000000000
%
Mizuho Bank, Ltd.




$80,000,000


10.000000000
%
PNC Bank, National Association




$80,000,000


10.000000000
%
U.S. Bank National Association




$80,000,000


10.000000000
%
Bank of China, Chicago Branch




$67,500,000


8.437500000
%
MUFG Bank, Ltd.




$67,500,000


8.437500000
%
Total


$800,000,000


100.000000000
%











Schedule 2.01

--------------------------------------------------------------------------------






Schedule 2.04


Existing Letters of Credit




LC Number
Applicant
Beneficiary
Expiration Date
Amount
Total
 
 
 
$
8,999,668.63











Schedule 2.04

--------------------------------------------------------------------------------






Schedule 5.05


Litigation


None.






Schedule 5.05

--------------------------------------------------------------------------------






Schedule 5.07


ERISA Matters


None.






Schedule 5.07

--------------------------------------------------------------------------------






Schedule 5.12


Environmental Matters


None.






Schedule 5.12

--------------------------------------------------------------------------------






Schedule 5.14


Subsidiaries and Minority Interests




Part A


IDEX Corporation
Band-It IDEX, Inc.
Band-It Clamps (Asia) Pte., Ltd.
IDEX MPT Inc.
IDEX UK Investment Limited
CVI Laser LLC
IDEX Korea, Ltd
CVI Laser Limited
IDEX Health & Science KK
FTL Seals Technology Limited
Matcon Group Limited
Matcon (R&D) Limited
Matcon Limited
Pulsafeeder, Inc.
IDEX Asia Pacific Pte. Ltd.
Warren Rupp, Inc.
Gast Manufacturing, Inc.
Gast Group Limited
Micropump, Inc.
Trebor International, Inc.
IDEX Holdings, Inc.
Band-It Company Limited
Wright Flow Technologies Limited
Viking Pump of Canada, Inc.
IDEX Pump Technologies (Ireland) Limited
IDEX Middle East FZE
IDEX Japan GK
FAST & Fluid Management S.r.l.
FAST & Fluid Management France SARL
SFC Koenig LLC
Viking Pump, Inc.
IDEX Mexico S.A. de C.V.
Hurst Jaws of Life, Inc.
Godiva Products Limited
Hale Products Europe Limited
Godiva Limited
Hale Products, Inc.
Fluid Management Operations LLC
Fast and Fluid Management Australia Pty., Ltd.
IDEX Europe GmbH
Toptech Systems N.V.


Schedule 5.14

--------------------------------------------------------------------------------





Fast & Fluid Management B.V.
IDX SAS (France)
IDEX UK Ltd.
Seals Limited
Precision Polymer Engineering Limited
IDEX Technology (Suzhou) Co., Ltd.
IDEX Precision Products (Suzhou) Co., Ltd.
IDEX Trading (Shanghai) Co., Ltd.
IDEX Dinglee Technology (Tianjin) Co., Ltd.
IDEX Sweden AB
Melles Griot B.V.
FAST & Fluid Management East Europe Sp. z.o.o.
IDEX Holdings GmbH
iPEK Spezial-TV GmbH
XAM Swiss Holding GmbH
SFC Koenig AG
SFC Koenig Betelligungs GmbH
SFC Koenig GmbH
KVT-Koenig Holding Limited
SFC Koenig Trading Co. Ltd Beijing
SFC Koenig Flow Control (Suzhou) Co. Ltd.
IDEX Italy S.r.l.
Alfa Valvole S.r.l.
Novotema S.p.A.
OBL Srl
Banjo Europe Srl
Vetter GmbH
LUKAS Hydraulik GmbH
Richter-Chemie-Technik GmbH
Richter EP (Nanjing) Co. Ltd.
Melles Griot GmbH
thinXXS Microtechnology AG
iPEK International GmbH
PP AWG GmbH
AWG Fittings GmbH
Fluid Management Canada Inc.
IDEX do Brasil Servicos e Vendas Ltda.
Toptech Systems, Inc.
Richter Pumps & Valves Inc.
Wright Flow Technologies, Inc.
IDEX Service Corp.
Fluid Management, Inc.
FM Delaware, Inc.
FM Investment, Inc.
IDEX Health & Science LLC
Knight LLC
Knight, Inc.
Knight UK Limited
Knight (Canada) Limited


Schedule 5.14

--------------------------------------------------------------------------------





Liquid Controls LLC
Corken, Inc.
Aegis Flow Technologies, L.L.C.
IDEX India Private Ltd
S.A.M.P.I. S.p.A.
Banjo Corporation
Microfluidics International Corporation
PPE, LLC
Advanced Thin Films, Inc.
Akron Brass Company
IDEX Sourcing Corporation
Nova Technologies Corporation
ADS LLC
ADS Corp.
ADS Environmental Technologies Inc.
ADS Environmental Services Pty Limited
Quadro Engineering Corp.
Barbidex International Srl
IDEX Leasing GmbH
IDEX Korea Ltd


Part B


None.


Schedule 5.14

--------------------------------------------------------------------------------






Schedule 5.15


Insurance Matters




None.






Schedule 5.15

--------------------------------------------------------------------------------






Schedule 7.01


Permitted Liens


Jurisdiction
Debtor
Secured Party
Filing Info
Collateral
Delaware Secretary of State
IDEX CORPORATION
630 DUNDEE ROAD
#400
NORTHBROOK, IL 60062
U.S. BANCORP EQUIPMENT FINANCE, INC.
801 LARKSPUR LANDING
LARKSPUR, CA 94939
2009 2526843
08/06/2009 

Amendment 
2010 1226996
04/08/2010 

Continuation 
2014 2493526
06/24/2014
Lease of computer equipment


Added computer equipment
Delaware Secretary of State
IDEX CORPORATION
630 DUNDEE ROAD
#400
NORTHBROOK, IL 60062 



Amend Address 
1925 W. FIELD COURT
SUITE 200
LAKE FOREST, IL 60045
U.S. BANCORP EQUIPMENT FINANCE, INC.
P.O. BOX 230789
PORTLAND, OR 97281
2011 0954621
03/15/2011 

Amendment 
2012 3001338
08/03/2012 

Amendment 
2012 4278919
11/06/2012 

Continuation 
20160525673
01/28/2016
Computer equipment


Added computer equipment
Delaware Secretary of State
IDEX CORPORATION
1925 W. FIELD CT
LAKE FOREST, IL 60045
U.S. BANK EQUIPMENT FINANCE,A DIVISION OF U.S. BANK NATIONAL ASSOCIATION
1310 MADRID STREET
MARSHALL, MN 56258
2015 4661798
10/13/2015
Copiers, printers and fax machines
Delaware Secretary of State
IDEX CORPORATION
1925 W FIELD CT
LAKE FOREST, IL 60045
U.S. BANK EQUIPMENT FINANCE
1310 MADRID STREET
MARSHALL, MN 56258
2016 1277829
03/02/2016
Copiers



Schedule 7.01

--------------------------------------------------------------------------------





Jurisdiction
Debtor
Secured Party
Filing Info
Collateral
Delaware Secretary of State
IDEX CORPORATION
1925 W FIELD CT
LAKE FOREST, IL 60045
U.S. BANK EQUIPMENT FINANCE
1310 MADRID STREET
MARSHALL, MN 56258
2016 3081575
05/23/2016
Copiers
Delaware Secretary of State
IDEX CORPORATION
1925 W FIELD CT
LAKE FOREST, IL 60045
U.S. BANK EQUIPMENT FINANCE
1310 MADRID STREET
MARSHALL, MN 56258
2017 2097886
03/30/2017
Copiers
Delaware Secretary of State
IDEX CORPORATION
1925 W FIELD CT
LAKE FOREST, IL 60045
U.S. BANK EQUIPMENT FINANCE
1310 MADRID STREET
MARSHALL, MN 56258
2017 3372429
05/22/2017
Copiers
Delaware Secretary of State
IDEX CORPORATION
1925 W FIELD CT
LAKE FOREST, IL 60045
U.S. BANK EQUIPMENT FINANCE
1310 MADRID STREET
MARSHALL, MN 56258
2017 3490791
05/26/2017
Copier
Delaware Secretary of State
IDEX CORPORATION
1925 W FIELD CT
LAKE FOREST, IL 60045
U.S. BANK EQUIPMENT FINANCE
1310 MADRID STREET
MARSHALL, MN 56258
2018 1735824
03/13/2018
Printers and copiers







Schedule 7.01

--------------------------------------------------------------------------------






Schedule 7.05


Permitted Indebtedness


1.SAMPI SpA has arrangements with its banks (Banca Nazionale Del Lavoro ("BNL"),
and Cassa Risp. Pistoia & Pescia) that provide for short-term (90 to 180 days)
advances on bank drafts, certain receivables, and provide for general funding
requirements (providing up to €3.0 million).
2.ThinXXS Microtechnology AG has arrangements with various banks that provided
funding prior to the entity being acquired. The current value of these
obligations is approximately €0.4 million.




Schedule 7.05

--------------------------------------------------------------------------------






Schedule 11.02


Lending Offices; Addresses for Notices


COMPANY/BORROWERS: 
 
IDEX Corporation
1925 W. Field Ct. Suite 200
Lake Forest, IL 60045
Attention: Ben Krajcir
Telephone: (847) 498-7070
Telecopier: (847) 498-9123
Electronic Mail: BKrajcir@idexcorp.com
Website Address: www.idexcorp.com


ADMINISTRATIVE AGENT: 

Administrative Agent’s Office 
(for payments and Requests for Credit Extensions): 
Bank of America, N.A. 
Credit Services
Mail Code: NC1-026-06-04
Gateway Village – 900 Building 
900 W Trade St.
Charlotte, NC 28255-0001
Attn: Susan Smith
Phone: 980.386.7637
Fax: 704.625.5470 
Electronic Mail: susan.t.smith@baml.com


Other Notices as Administrative Agent: 
Bank of America, N.A.
555 California Street, 4th Floor
Mail Code: CA5-705-04-09
San Francisco, CA 94104
Attention: Anthea Del Bianco, VP
Phone: (415) 436-2776
Fax: (415) 503-5101
Electronic Mail: anthea.del_bianco@baml.com
ADMINISTRATIVE AGENT ACCOUNT INFORMATION: 

US DOLLARS 
Bank of America, N.A.
ABA #: 026009593 
New York, NY 
Account : 1366072250600 
Ref: IDEX
 
EURO 
Bank of America London
IBAN: GB63 BOFA 1650 5096 2720 19
Swift Address: BOFAGB22
Account : GB89BOFA16505095687029
Ref: IDEX
 
STERLING 
GCB #1207 Bank of America London
Swift Address: BOFAGB22
Account: GB90BOFA16505095687011
Ref: IDEX
 
YEN
Bank of America Tokyo
SWIFT: BOFAJPJX
Account: 606495687013
Ref: IDEX
 
SWISS FRANC
SWIFT: BOFAGB3SSWI
Account: CH9308726000091207013
Ref: IDEX
 
CANADIAN DOLLARS
Bank of America Canada
SWIFT: BOFACATT
Account: 711465090227
Ref: IDEX









Schedule 11.02

--------------------------------------------------------------------------------





BANK OF AMERICA AS L/C ISSUER: 

Bank of America, N.A. 
Mail Code: PA6-580-02-30
One Fleet Way
Scranton, PA 18507
Phone: 570.496.9619
Fax: 800.755.8740
Electronic Mail: tradeclientserviceteamus@baml.com


WELLS FARGO AS L/C ISSUER:  

Wells Fargo Bank, National Association
One Front Street, 21st Floor
San Francisco, CA 94111
Attention: Standby LC Dept.
Telephone: 800.798.2815 #1
Electronic Mail: sftrade@wellsfargo.com


JPMORGAN AS L/C ISSUER:  

JPMorgan Chase Bank, N.A. 
10 S. Dearborn
Chicago, IL 60603
Attention: Chicago LC agency closing team &
   Chicago LC agency activity team
Telephone: 855.609.9959
Electronic Mail: Chicago.lc.agency.activity.team@jpmchase.com
SWING LINE LENDER: 

Bank of America, N.A. 
Credit Services
Mail Code: NC1-026-06-04
Gateway Village – 900 Building 
900 W Trade St.
Charlotte, NC 28255-0001
Attn: Susan Smith
Phone: 980.386.7637
Fax: 704.625.5470 
Electronic Mail: susan.t.smith@baml.com















































Schedule 11.02

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:            
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of May 31, 2019 (as
amended, amended and restated, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among IDEX Corporation, a
Delaware corporation (the “Company”), the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender.
The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (select one):
A Borrowing of Committed Loans
A conversion or continuation of Loans

1.
On _______________________ (a Business Day).

2.
In the amount of     .

3.
Comprised of     

[Type of Committed Loan requested]
4.
In the following currency:    .

5.
For Eurocurrency Rate Loans: with an Interest Period of [one week][     months].

6.
On behalf of _______________________________________ [Insert name of applicable
Designated Borrower].

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.


A - 1
Form of Committed Loan Notice





--------------------------------------------------------------------------------







IDEX CORPORATION

By:    
Name:
Title:




A - 2
Form of Committed Loan Notice





--------------------------------------------------------------------------------






EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date:            
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of May 31, 2019 (as
amended, amended and restated, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among IDEX Corporation, a
Delaware corporation (the “Company”), the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender.
The Company hereby requests a Swing Line Loan:
1.    On _____________________ (a Business Day).
2.    In the amount of     .
The Swing Line Borrowing requested herein complies with the provisos to the
first sentence of Section 2.05(a) of the Agreement.
IDEX CORPORATION


By:    
Name:
Title:




B - 1
Form of Swing Line Loan Notice





--------------------------------------------------------------------------------






EXHIBIT C
FORM OF NOTE
            
FOR VALUE RECEIVED, the undersigned (each a “Borrower” and, collectively, the
“Borrowers”), hereby promises to pay to _____________________ or its registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Loan from time to time made
by the Lender to it under that certain Credit Agreement, dated as of May 31,
2019 (as amended, amended and restated, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among the Borrowers, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender.
Each Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.05(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Committed Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
Notwithstanding anything to the contrary contained herein, the Obligations of
each Designated Borrower hereunder are several and not joint and several.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount, currency and maturity of its Loans
and payments with respect thereto.
Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
[signature page follows]


C - 1
Form of Note





--------------------------------------------------------------------------------





THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[IDEX CORPORATION]





By:    
Name:
Title:
[DESIGNATED BORROWER]



By:    
Name:
Title:


C - 2
Form of Note





--------------------------------------------------------------------------------





LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of
Loan Made
Currency
and
Amount of
Loan Made
End of
Interest
Period
Amount of
Principal or
Interest Paid
This Date
Outstanding
Principal
Balance
This Date
Notation
Made By
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   







C - 3
Form of Note





--------------------------------------------------------------------------------






EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date:            
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of May 31, 2019 (as
amended, amended and restated, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among IDEX Corporation, a
Delaware corporation (the “Company”), the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the              of the Company, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Company ended as of the above date. Such financial statements fairly present in
all material respects the financial condition and results of operations of the
Company and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments, the absence of
footnotes and purchase accounting.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by the attached financial
statements.
3.    A review of the activities of the Company during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Company performed and observed all its
Obligations under the Loan Documents, and


D - 1
Form of Compliance Certificate





--------------------------------------------------------------------------------





[select one:]
[to the best knowledge of the undersigned during such fiscal period, the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it.]
--or--
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
4.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________________.
IDEX CORPORATION



By:    
Name:
Title:
 


Check for distribution to PUBLIC and Private-side Lenders







D - 2
Form of Compliance Certificate





--------------------------------------------------------------------------------





SCHEDULE 2
to the Compliance Certificate
($ in 000’s)


For the Quarter/Year Ended             
I.    Section 7.15(a) – Interest Coverage Ratio.
A.
EBITDA for four consecutive fiscal quarters ending on above date (“Subject
Period”):

1.
Consolidated Net Income for Subject Period:    $    

2.
Consolidated interest expenses for Subject Period:    $    

3.
Provision for income taxes for Subject Period:    $    

4.
Interest component for Off Balance Sheet Obligations
for Subject Period:    $    

5.
Depreciation expenses for Subject Period:    $    

6.
Amortization expenses for Subject Period:    $    

7.
Non-cash charges (including impairment of intangible assets

and goodwill and non-cash share-based compensation expenses)
and non-cash losses for Subject Period:    $    


8.
Transaction costs:    $    

9.
Income tax credits for Subject Period:    $    

10.
Interest income for Subject Period:    $    

11.
Non-cash gains or other items added to Consolidated Net

Income for Subject Period:    $    




12.
EBITDA (Lines I.A1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 –

9 – 10 – 11):    $    
13.
EBITDA on a pro forma basis (if applicable) :    $    

B.
Consolidated Interest Expense for Subject Period:    $    

C.
Interest Coverage Ratio (Line I.A.12 (or 13, if applicable) ¸ Line I.B):      to
1



D - 3
Form of Compliance Certificate





--------------------------------------------------------------------------------





Minimum required: 3.00 to 1.00
II.    Section 7.15(b) – Leverage Ratio.
A.
Consolidated Debt at Statement Date:    $    

B.
EBITDA for Subject Period (Line I.A.12

(or 13, if applicable) above):    $    
C.
Leverage Ratio (Line II.A ¸ Line II.B):         to 1

Maximum permitted: 3.50 to 1.00, subject to any increase to 4.00 to 1.00 in
accordance with Section 7.15(b) of the Credit Agreement




D - 4
Form of Compliance Certificate





--------------------------------------------------------------------------------






EXHIBIT E
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
1.    Assignor:                        
2.    Assignee:    ______________________________ [and is an
            Affiliate [identify Lender]]
3.    Borrower(s):                        


E - 1
Form of Assignment and Assumption





--------------------------------------------------------------------------------





4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.
Credit Agreement: Credit Agreement, dated as of May 31, 2019 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among IDEX Corporation, a Delaware corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender.

6.
Assigned Interest:

Facility
Assigned
Aggregate
Amount of
Commitment
for all Lenders*
Amount of
Commitment
Assigned*
Percentage
Assigned of
Commitment
CUSIP Number
__________
$__________
$__________
__________%
 
__________
$__________
$__________
__________%
 

[7.    Trade Date:                ]
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR

[NAME OF ASSIGNOR]



By:    
Name:
Title:
ASSIGNEE

[NAME OF ASSIGNEE]



By:    
Name:
Title:


E - 2
Form of Assignment and Assumption





--------------------------------------------------------------------------------





[Consented to and] Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent



By:    
Name:
Title:
[Consented to:]



By:    
Name:
Title:


E - 3
Form of Assignment and Assumption





--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make


E - 4
Form of Assignment and Assumption





--------------------------------------------------------------------------------





its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




E - 5
Form of Assignment and Assumption





--------------------------------------------------------------------------------





UK Rider for Assignment & Assumption – only for use for new lenders in respect
of UK Borrowers


1.
The Assignee confirms, for the benefit of the Administrative Agent and without
liability to any Borrower, that it is:

(a)
[a UK Qualifying Lender (other than a UK Treaty Lender);]

(b)
[a UK Treaty Lender;]

(c)
[not a UK Qualifying Lender].  

2.
[The Assignee confirms that the person beneficially entitled to interest payable
to that Assignee in respect of an advance under a Loan Document is either:

(a)
a company resident in the UK for UK tax purposes; or

(b)
a company not so resident in the UK which carries on a trade in the UK through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the CTA) of that company.]

3.
[The Assignee confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [ ]) and is tax resident in [ ]*, so that
interest payable to it by a UK Borrower is generally subject to full exemption
from UK withholding tax and requests that the Company notify:



(a)
each UK Borrower which is a party as a Borrower as at the Effective Date; and

(b)
each UK Borrower which becomes a party as a Borrower after the Effective Date,
that it wishes that scheme to apply to the Credit Agreement.]** 





E - 6
Form of Assignment and Assumption





--------------------------------------------------------------------------------






EXHIBIT F




FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT


Date: ___________, _____


To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.18 of that certain Credit Agreement, dated as of May 31,
2019 (as amended, amended and restated, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
IDEX Corporation, a Delaware corporation (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender, and reference is made thereto for full particulars of the
matters described therein. All capitalized terms used in this Designated
Borrower Request and Assumption Agreement and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.
Each of ______________________ (the “Designated Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Designated Borrower is a Subsidiary of the Company.
The documents required to be delivered to the Administrative Agent under Section
2.18 of the Credit Agreement will be furnished to the Administrative Agent in
accordance with the requirements of the Credit Agreement.
The true and correct unique identification number that has been issued to the
Designated Borrower by its jurisdiction of organization and the name of such
jurisdiction are set forth below:
Identification Number
Jurisdiction of Organization
 
 
 
 

The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Credit
Agreement as a Borrower. Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower confirms its
acceptance of, and consents to, all representations and warranties, covenants,
and other terms and provisions of the Credit Agreement.


F - 1
Form of Designated Borrower Request and Assumption Agreement





--------------------------------------------------------------------------------





The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Company on its behalf shall have
any right to request any Loans for its account unless and until the date five
Business Days after the effective date designated by the Administrative Agent in
a Designated Borrower Notice delivered to the Company and the Lenders pursuant
to Section 2.18 of the Credit Agreement.
The parties hereto hereby agree that (a) each reference to a “Borrower” or the
“Borrowers” in the Credit Agreement and the other Loan Documents shall include
the Designated Borrower and (b) “Credit Agreement” or “Agreement” as used
therein shall mean the Credit Agreement as supplemented hereby.
The Designated Borrower hereby acknowledges that it has received a copy of the
Loan Documents and that it has read and understands the terms thereof and agrees
to be bound by the terms of the Loan Documents to which it is a party.
This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.
THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.
[DESIGNATED BORROWER]
By: ________________________________
Name:______________________________
Title: _______________________________




IDEX CORPORATION
By:     
Name:______________________________
Title:     






F - 2
Form of Designated Borrower Request and Assumption Agreement



--------------------------------------------------------------------------------






EXHIBIT G
FORM OF DESIGNATED BORROWER NOTICE
Date: ___________, _____
To:    [Company]
The Lenders party to the Credit Agreement referred to below
Ladies and Gentlemen:
This Designated Borrower Notice is made and delivered pursuant to Section 2.18
of that certain Credit Agreement, dated as of May 31, 2019 (as amended, amended
and restated, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among IDEX Corporation, a Delaware
corporation (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, an L/C Issuer and Swing Line Lender, and reference is
made thereto for full particulars of the matters described therein. All
capitalized terms used in this Designated Borrower Notice and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.
The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [_________________________] shall be a Designated Borrower
and may receive Loans for its account on the terms and conditions set forth in
the Credit Agreement.
This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.
BANK OF AMERICA, N.A.,
as Administrative Agent




By: ________________________________
Name:______________________________
Title:_______________________________








G - 1
Form of Designated Borrower Request and Assumption Agreement